        Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 1 of 21



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI

                    Plaintiff

             v.
                                         Case Number: 1:19-cv-324
ROGER STONE

                    Defendant.


    PLAINTIFF DR. JEROME CORSI’S OPPOSITION TO DEFENDANT ROGER
                      STONE’S MOTION TO DISMISS



Dated: March 20, 2019                          Respectfully Submitted,


                                                  /s/ Larry Klayman
                                               Larry Klayman, Esq.
                                               KLAYMAN LAW GROUP, P.A.
                                               D.C. Bar Number: 334581
                                               2020 Pennsylvania Ave NW #800
                                               Washington, DC, 20006
                                               Telephone: (310)-595-0800
                                               Email: leklayman@gmail.com

                                               Counsel for Plaintiff
             Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 2 of 21



                                                     TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1
LEGAL ARGUMENT .....................................................................................................................2
   This Court May Properly Exercise Personal Jurisdiction Over Defendant Stone .......................2
       The District of Columbia Long Arm Statute ...........................................................................3
       Due Process Clause ..................................................................................................................6
   Venue is Proper in the District of Columbia ................................................................................7
   Defendant Stone’s Motion to Dismiss Under Rule 12(b)(6) Must Be Denied ............................8
       Legal Standard .........................................................................................................................8
       Plaintiff Corsi Properly Pled Claims for Defamation, Defamation by Implication, and
       Defamation Per Se .................................................................................................................10
       Intentional Infliction of Emotional Distress ..........................................................................14
       Assault....................................................................................................................................15
CONCLUSION ..............................................................................................................................17
             Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 3 of 21



                                               TABLE OF AUTHORITIES

Cases
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................................8
Abraham v. Baldwin, 42 So. 591, 592 (Fla. 1906)...........................................................................9
Armstrong v. Thompson, 80 A.3d 177 (D.C. 2013) .................................................................13, 14
Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) ...................................................................7
Covey Run, LLC v. Wash. Capital, LLC, 245 F. Supp. 3d 9 (D.D.C. 2017)............................2, 3, 5
Dingle v. District of Columbia, 571 F.Supp.2d 87, 98 (D.D.C. 2008) ..........................................15
Devincci Salah Hourani v. Mirtchev, 796 F.3d 1 (D.C Cir 2015) .................................................10
Dimick v. Schiedt, 293 U.S. 474 (U.S. 1935)...................................................................................9
Glynn v. City of Kissimmee, 393 So. 2d 774 (Fla. 5th DCA 1980) .................................................9
Gordon v. United States Capitol Police, 778 F.3d 158 (D.C. Cir. 2015) ........................................8
GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343 (D.C. Cir. 2000) .................................2
Hourani v. PsyberSolutions LLC, 164 F. Supp. 3d 128 (D.D.C. 2016) ......................................6, 7
Homan v. Goyal, 711 A.2d 812 (D.C. 1998) .................................................................................15
Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72 (Tex. App. El Paso 1998)....................15
Kahl v. Bureau of Nat'l Affairs, Inc., 856 F.3d 106 (D.C. Cir. 2017) ............................................11
Keeton v. Hustler, Inc., 465 U.S. 770 (1984)...................................................................................6
Shaw v. R.J. Reynolds Tobacco Co., 818 F. Supp. 1539 (M.D. Fla. 1993) .....................................9
Waldbaum v. Fairchild Publ'ns, 627 F.2d 1287 (1980) ................................................................10
Weyrich v. New Republic, Inc., 235 F.3d 617 (D.C. Cir. 2001) ......................................................9

Statutes
28 U.S.C. §1391(b)(2) .....................................................................................................................7
Fed R. Civ. P 12(b)(6)..................................................................................................................8, 9
D.C. Code § 13-423(a) .....................................................................................................................3
              Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 4 of 21



                                  MEMORANDUM OF LAW

I.       INTRODUCTION

         This case is centered around Defendant Roger Stone’s (“Defendant Stone”) last-ditch

efforts to avoid prison time for his role Special Counsel Robert Mueller’s Russian collusion

investigation, for which he was indicted on seven separate felony charges and has a pending

criminal case in this judicial district. Comp. ¶ 5. Defendant Stone is doing everything that he can

to smear, discredit, and threaten Plaintiff Jerome Corsi, who was Person 1 in his indictment and

who will likely be called as a material witness at Defendant Stone’s upcoming criminal trial in

this district. Comp. ¶ 5.

         To that end, Defendant Stone has made numerous false, malicious, and defamatory

statements in public in order to try to improperly influence and corrupt Mr. Mueller’s

investigation and now prosecution, which again, is centered in this judicial district. Comp. ¶ 9.

Defendant Stone has falsely accused Plaintiff Corsi of repeatedly lying, the crime of committing

perjury, and being an alcoholic who has no capacity for memory, among a myriad of other

defamatory published statements as pled in the Complaint. It is easy to see why Defendant Stone

is making these types of statements – he is trying to do everything in his power to discredit,

coerce, intimidate, and threaten Plaintiff Corsi, who had no choice but to cooperate with Mr.

Mueller’s investigation, and if subpoenaed, to testify truthfully at Defendant Stone’s trial.

Tellingly, Plaintiff Corsi was not indicted, while Defendant Stone was. Comp. ¶ 7. This speaks

for itself.

         Much of Defendant Stone’s argument is that this Court cannot exercise personal

jurisdiction over him, as he is a “resident” of Florida. This is a truly baffling and bizarre

assertion. Defendant Stone has had, and continues to have, a decades-long career as a lobbyist




                                                1
         Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 5 of 21



and political consultant, doing substantial business in this district, and was part of President

Trump’s campaign team, and later as an “informal advisor.” Exhibit 1, ¶ 4; Affidavit of Jerome

Corsi. It simply follows logically that anyone in Defendant Stone’s lobbying and political

influence peddling profession necessarily works primarily in Washington D.C, the nation’s

capitol, and where each and every federal politician and government agency as well as Congress

and The White House is situated. It is where law is made and administered to, which as set forth

below, explains why he founded a lobbying firm in the Washington D.C. area in the 1980’s, not

coincidentally with another criminal defendant in the Mueller probe, Paul Manafort; Black

Manafort Stone and Kelly. Exhibit 1, ¶ 5. He thus does substantial business here and may be

hailed into a District of Columbia court. Put simply, Defendant Stone’s ties to this judicial

district are pervasive and this Court has more than adequate grounds to exercise personal

jurisdiction, as set forth in detail below. See Exhibit 1 ¶ 2. Defendant Stone’s argument fails

miserably.

II     LEGAL ARGUMENT

       A.     This Court May Properly Exercise Personal Jurisdiction Over Defendant
              Stone

       This Court may exercise personal jurisdiction over Defendant Stone if Plaintiff Corsi

satisfies the District of Columbia Long Arm Statute and the Due Process Clause of the U.S.

Constitution. GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000).

Crucially, Plaintiff Corsi need only satisfy the burden of establishing the factual basis for

asserting personal jurisdiction with a prima facie showing. Covey Run, LLC v. Wash. Capital,

LLC, 245 F. Supp. 3d 9, 13 (D.D.C. 2017). As such, “plaintiff is not required to adduce evidence

that meets the standards of admissibility reserved for summary judgment and trial[;] but rather,

the plaintiff may rest her arguments on the pleadings, bolstered by such affidavits and other



                                               2
          Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 6 of 21



written materials as [he] can otherwise obtain.” Id. (internal quotations omitted). Furthermore,

any “factual discrepancies appearing in the record must be resolved in favor of the plaintiff.” Id.

at 17.

                1.     The District of Columbia Long Arm Statute

         The District of Columbia Long Arm Statute is satisfied here under two grounds: (1)

Defendant Stone transacts business in the District of Columbia under D.C. Code § 13-423(a)(1)

and (2) Defendant Stone caused “tortious injury in the District of Columbia by an act or omission

outside the District of Columbia [and] he regularly does or solicits business, engages in any

other persistent course of conduct, or derives substantial revenue from goods used or consumed,

or services rendered, in the District of Columbia under D.C. Code § 13-423(a)(4). Importantly,

under the express terms of the District of Columbia Long Arm Statute, the Court may exercise

personal jurisdiction stemming not only from the Defendant’s personal actions, but also those

acting on behalf of the Defendant. (“A District of Columbia Court may exercise personal

jurisdiction over a person, who acts directly or by an agent….”

         It is clear that Defendant Stone regularly conducts business in the District of Columbia.

In his indictment by Special Counsel Mueller and his team of prosecutors, which is attached to

the Complaint as an exhibit and incorporated therein by reference, Stone is a “political consultant

who worked for decades in U.S. politics and on U.S. political campaigns.” ECF No. 1-1 at 2.

Defendant Stone was an “official on the U.S. presidential campaign of Donald J. Trump…until

in or around August 2015, and maintained regular contact with and publicly supported the

Trump Campaign through the 2016 election. Id. Furthermore, Defendant Stone was one of the

principal founders of and a full partner in Black, Manafort, Stone and Kelly, a lobbying firm

based in Washington, D.C.. After a series of mergers, the lobbying group founded by Stone now




                                                 3
         Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 7 of 21



does business as Prime Policy Group, which is still located in the Washington D.C. area. Exhibit

1 ¶ 6. Furthermore, the Complaint alleges:

       Defendant Stone has also used and continues to employ surrogates, either out in
       the open or secretly, to defame Plaintiff Corsi, such as his “friend” Michael
       Caputo, Alex Jones and J. Owen Stroyer of InfoWars, Cassandra Fairbanks, and
       reporter Chuck Ross of The Daily Caller, to name just a few. Comp. ¶ 13.

As set forth above, the D.C. Long Arm Statute allows for personal jurisdiction based upon

conduct of the Defendant’s agents or “surrogates” which Defendant Stone is notorious for using.

As just one example, not coincidentally, The Daily Caller is located and does substantial

business in this district, its business address being 1920 L Street NW, #200, Washington DC

20036. Exhibit 1 ¶ 8. Indeed, in a recent order by the Honorable Amy Berman Jackson (“Judge

Jackson”), who is presiding over Defendant Stone’s criminal case – also in this judicial district –

Judge Jackson herself referenced Defendant Stone’s frequent use of surrogates:

       Furthermore, the defendant may not comment publicly about the case indirectly
       by having statements made publicly on his behalf by surrogates, family members,
       spokespersons, representatives, or volunteers. Exhibit 2.

The Court may take judicial notice of this order, as a matter of public record.

       It is therefore clear that Stone’s professional conduct, as a political consultant, lobbyist,

and self-styled “dirty trickster” is primarily centered around the District of Columbia, which is

the nation’s capitol and, obviously, where The White House and Capitol Hill are located. Exhibit

1 ¶ 5. Thus, at a bare minimum, it is clear that Defendant Stone “transacts business in the District

of Columbia,” therefore satisfying the D.C. Long Arm Statute. Exhibit 1 ¶ 2. It is also clear that

Defendant Stone does not work for free. He therefore derives a substantial portion of his income

from his services rendered in the District of Columbia, Exhibit 1 ¶ 2, again satisfying the D.C.

Long Arm Statute. Tellingly, Special Counsel Robert Mueller found it appropriate to indict

Defendant Stone on seven separate felony charges in Washington D.C., not in the Southern



                                                 4
         Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 8 of 21



District of Florida, where he merely resides. Comp. ¶ 5. Defendant Stone’s criminal case is also

ongoing in Washington D.C. before the Honorable Amy Berman Jackson.

       Importantly, Defendant Stone does not merely conduct substantial business and services

in the District of Columbia – Plaintiff Corsi’s injuries are also directly related to these business

activities in this district. See Covey Run, 245 F. Supp. 3d at 17 (“When considering whether to

exercise personal jurisdiction pursuant to this section of the District's long-arm statute, "the

Court must answer two questions: whether the defendant has 'transacted business,' and whether

the plaintiff's injury arises from that business.") The defamatory conduct pled in the Complaint is

aimed at influencing the Mueller investigation and now prosecution. Comp. ¶ 9. It is alleged in

the Complaint that the reason for Defendant Stone’s tortious conduct alleged herein is his

criminal indictment in Special Counsel Robert Mueller’s Russian collusion investigation, where

his indictment stemmed from his actions as a political consultant and lobbyist to President

Trump in Washington D.C. As pled in the Complaint:

       Defendant Stone knew that he was going to be indicted, and therefore began this
       public relations campaign to smear, defame, intimidate and threaten Plaintiff
       Corsi, even before his actual indictment on January 25, 2019, in order to try to
       influence public opinion and Special Counsel Robert Mueller – by trying to
       attribute guilt to Plaintiff Corsi and not him - as well as to try to raise money for
       his legal defense. Comp. ¶ 9.

       By defaming Plaintiff Corsi, Defendant Stone is hoping to not only intimidate
       Plaintiff Corsi to severely harm and damage his reputation, but also to coerce and
       threaten Plaintiff Corsi to testify falsely if subpoenaed to be called as a material
       witness in Defendant Stone’s ensuing criminal trial. He is also trying divert funds
       away from Plaintiff Corsi’s legal defense fund, while boosting his own legal
       defense fund. Comp. ¶ 12.

       There is, therefore, more than a direct causal link between Defendant Stone’s substantial

and ongoing business in this judicial district as a political consultant and lobbyist, and Plaintiff

Corsi’s injuries as set forth in the Complaint. Thus, Plaintiff Corsi satisfies the D.C. Long Arm




                                                 5
           Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 9 of 21



Statute.

               2.      Due Process Clause

       In addition to complying with the D.C. Long Arm Statute, the exercise of personal

jurisdiction over Defendant Stone in this district comports with all necessary due process

requirements. “Due process is satisfied if the defendant's 'minimum contacts' with the District are

such that subjecting it to suit would not offend traditional notions of fair play and substantial

justice. Id. at 18 (internal quotations and citations omitted). "Under the 'minimum contacts'

standard, courts must insure that 'the defendant's conduct and connection with the forum State

are such that he should reasonably anticipate being haled into court there.” Id.

       Importantly, the U.S. Supreme Court case of Keeton v. Hustler, Inc., 465 U.S. 770

(1984), the plaintiff was a resident of New York, who brought a defamation case in New

Hampshire against the defendant magazine, which was an Ohio corporation. Id. at 772.

The only connection that the defendant had to New Hampshire was that the magazine had

circulation in New Hampshire. Id. The U.S. Supreme Court held that the publisher of a

national magazine was subject to jurisdiction in every location in which it was circulated,

even if “the bulk of the harm done to petitioner occurred outside [the forum].” Id. at 780.	  

In addition, in Keeton, the only connection necessary that the publisher had to the forum

state was the circulation and sale of the publication. It is indisputable that the defamatory

statements were published in this judicial district. Exhibit 1 ¶ 10, thereby affording the

Court personal jurisdiction in this case. 	  

       Furthermore, here, the Court has grounds to exercise both general and specific

jurisdiction over Defendant Stone. As set forth above, Defendant Stone’s profession as a political

consultant and lobbyist in Washington D.C. grant him the requisite “continuous and systematic”




                                                 6
        Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 10 of 21



contacts with this judicial district for general personal jurisdiction. See Hourani v.

PsyberSolutions LLC, 164 F. Supp. 3d 128, 136 (D.D.C. 2016). Indeed, Defendant Stone’s

lobbying firm was established in the Washington D.C. area in 1980, and continues to operate in

this judicial district under a different name or individually after a series of mergers. Exhibit 1 ¶¶

5-6. Defendant Stone is a longtime political consultant and lobbyist, as well as a self-described

“dirty trickster” who even served as an official on President Trump’s Presidential campaign

team, which against, was in part centered in Washington D.C. Exhibit 1 ¶ 4. The very nature of

his profession requires that his “principal place of business” be in the District of Columbia,

which is the nation’s capitol and where his clients would necessarily be located.

       In the unlikely event that this Court finds no general jurisdiction, it is still abundantly

clear that specific jurisdiction exists. A court has specific jurisdiction if (1) the defendant has

“purposefully established minimum contacts” with the forum by “purposefully direct[ing]” his

activities there and (2) the plaintiff’s claims “arise out of or relate to” those activities. Burger

King Corp. v. Rudzewicz, 471 U.S. 462 (1985). As set forth above, Defendant Stone’s tortious

conduct is “purposefully directed” at the District of Columbia, in an effort to tamper with and

interfere with Special Counsel Mueller’s Russian collusion investigation and his indictment in

the U.S. District Court for the District of Columbia. See Comp. ¶ 9, 12. Plaintiff Corsi’s injuries

– i.e. being defamed, threatened, and discredited – all arise directly and proximately from

Defendant Stone’s attempts to illegally influence Special Counsel Mueller’s investigation and his

criminal indictment.

       B.      Venue is Proper in the District of Columbia

       Under 28 U.S.C. §1391(b)(2), venue is proper in “a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of property




                                                 7
         Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 11 of 21



that is the subject of the action is situated.” The Complaint alleges that Defendant Stone’s

tortious conduct was targeted at the District of Columbia, in an attempt to illegally influence and

tamper with the ongoing Russian Collusion Investigation and now criminal prosecution, both of

which are centered and/or located in this judicial district. Put another way, a substantial part of

the Defendant Stone’s tortious conduct involves his investigation and now prosecution in the

District of Columbia by Special Counsel Mueller, since without the prosecution and Russian

collusion investigation, there would be no need to defame, discredit, and threaten Dr. Corsi and

his counsel, Larry Klayman. In addition, as Person 1 in the Mueller indictment, Plaintiff Corsi

will likely be subpoenaed to testify in Defendant Stone’s criminal trial in this district.

        Furthermore, it is clear that he defamatory statements made by Defendant Stone were

broadcasted into this judicial district by virtue of their availability on the internet. They were

therefore widely projected into and thus available for viewing and consumption in his judicial

district. Exhibit 1 ¶ 10.

        C.      Defendant Stone’s Motion to Dismiss Under Rule 12(b)(6) Must Be Denied

                1.      Legal Standard

        Fed. R. Civ. P. 8(a)(2) states that a pleading need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” When reviewing a Fed. R.

Civ. P. 12(b)(6) motion to dismiss, the court must “accept the complaint's allegations as true and

draw all reasonable inferences in favor of the non-moving party.” Gordon v. United States

Capitol Police, 778 F.3d 158, 163-164 (D.C. Cir. 2015).

        A complaint “does not require detailed factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (U.S. 2009) (internal quotations omitted). To survive a motion to dismiss, a complaint

need only “contain sufficient factual matter, accepted as true, to state a claim to relief that is




                                                  8
        Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 12 of 21



plausible on its face.” Id. (internal quotations omitted). As such, a motion to dismiss at this stage

must be decided solely on what Plaintiffs have plead in their complaint, taken as true, and not

upon any factual “contradictions” that Defendants have attempted to insert. Involving such

weighing of fact would take the standards of pleading to new heights not contemplated before by

any Court.

       When deciding on a motion to dismiss a claim for defamation, the Court “must assume,

as the complaint alleges, the falsity of any express or implied factual statements made in the

article.” Weyrich v. New Republic, Inc., 235 F.3d 617, 623 (D.C. Cir. 2001). It must also assume

that the defamatory statements were made “with knowledge of their falsity or reckless disregard

for their truth.” Id. In situations where resolution is necessarily fact intensive, like defamation,

the U.S. Supreme Court has held that “[m]aintenance of the jury as a fact-finding body is of such

importance and occupies so firm a place in our history and jurisprudence that any seeming

curtailment of the right to a jury trial should be scrutinized with the utmost care.” Dimick v.

Schiedt, 293 U.S. 474, 486 (U.S. 1935). As such, it is crucial and required that Plaintiffs be

afforded the opportunity to conduct discovery and present its findings to the proper fact-finding

body—the jury. In fact, courts have held that even in a summary judgment motion for

defamation, taking the matter out of the jury’s hands is almost always inappropriate, except in

those rare cases where the circumstances surrounding the allegedly defamatory communication

are completely undisputed. See, e.g., Shaw v. R.J. Reynolds Tobacco Co., 818 F. Supp. 1539,

1541 (M.D. Fla. 1993), aff’d, 15 F.3d 1097 (11th Cir. 1994); Abraham v. Baldwin, 42 So. 591,

592 (Fla. 1906); Glynn v. City of Kissimmee, 393 So. 2d 774. 776 (Fla. 5th DCA 1980). This

principle applies even stronger here, where Defendant Stone has not yet entered any evidence on

his behalf and where a simple Rule 12(b)(6) motion is at bar. Plaintiff Corsi must, at a minimum,




                                                 9
         Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 13 of 21



be permitted to conduct discovery.

                2.      Plaintiff Corsi Properly Pled Claims for Defamation, Defamation by
                        Implication, and Defamation Per Se

        Under District of Columbia law, a valid defamation claim must plead only four elements:

        [T]he defendant made a false and defamatory statement concerning the plaintiff";
        (2) the defendant published the statement without privilege to a third party; (3) the
        defendant's fault in publishing the statement amounted to at least negligence; and
        (4) either the statement was actionable as a matter of law irrespective of special
        harm, or its publication caused the plaintiff special harm.

Devincci Salah Hourani v. Mirtchev, 796 F.3d 1, 16 (D.C Cir 2015) (internal quotations

omitted). Defendant Stone’s sole contention in this regard appears to be that his malicious, false,

and misleading statements concerning Plaintiff Corsi were not defamatory because Plaintiff is a

“limited-public figure.”

        A limited-purpose public figure is “an individual (who) voluntarily injects himself or is

drawn    into   a    particular public controversy    and   therefore   becomes   a public figure for

a limited range of issues." Waldbaum v. Fairchild Publ'ns, 627 F.2d 1287, 1292 (1980) (internal

citation and quotation omitted). “The relevant examination turns on ‘the nature and extent of an

individual's participation in the particular controversy giving rise to the defamation.’” Id. The

Waldbaum Court set forth three elements to determine whether a person is a limited public

figure: (1) the existence of a public controversy, (2) whether a reasonable person would have

concluded that this individual would play or was seeking to play a major role in determining the

outcome of the controversy and (3) whether the alleged defamation related to that controversy.

Id. at 1298. If the Court determines that the Plaintiff is a limited purpose public figure, the

Plaintiff must show that the Defendant acted with actual malice in order to sustain a cause of

action for defamation. Here, not only is Plaintiff Corsi not a limited public figure, even if this

Court finds that he is, Plaintiff Corsi has pled and can show Defendant Stone’s actual malice.



                                                 10
       Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 14 of 21



      Here, Plaintiff Corsi never voluntarily injected himself into the purported “public

controversy.” His involvement was not by choice, but instead forced by Defendant Stone and

Special Counsel Mueller and his staff, who named him as a witness on Defendant Stone’s

indictment. Plaintiff Corsi was then forced to make public statements in order to protect his

own reputation as an investigative journalist. Put another way, Plaintiff Corsi never sought out

any of the media attention, but was involuntarily brought into the controversy and forced to

defend himself. Furthermore, it is abundantly clear that Defendant Stone’s false, malicious, and

misleading statements essentially, such as by way of just one example, calling Plaintiff Corsi

an alcoholic are not germane in any way to the Russian collusion investigation and prosecution,

and were made by Defendant Stone solely to discredit Plaintiff Corsi and tarnish his reputation

in this district. Comp. ¶ 28. As such, at a minimum, Plaintiff Corsi is not a limited public figure

with regards to Defendant Stone’s false and malicious statements about his purported

“alcoholism.”

      Furthermore, even if this Court finds that Plaintiff Corsi is a limited-public figure with

regards to the rest of Defendant Stone’s false and malicious statements, specifically those

accusing Plaintiff Corsi of having committed perjury and lying on numerous occasions, which

are crimes and thus defamatory per se, it is clear that Defendant Stone acted with malice.

“[A] public-official or public-figure plaintiff must demonstrate that a publisher either actually

knew that a published statement was false, or recklessly disregarded whether it might be false.”

Kahl v. Bureau of Nat'l Affairs, Inc., 856 F.3d 106, 112 (D.C. Cir. 2017). From the very outset,

it is clear that Plaintiff Corsi specifically pled that each of the false and defamatory statements

were made by Defendant Stone with malice and actual knowledge of their falsity. At this point

in the case, these allegations are enough and this case must, at a minimum, proceed to




                                                11
        Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 15 of 21



discovery.

       These false statements of fact are pled specifically in the Complaint. Defendant Stone

falsely and maliciously publishes that (1) Plaintiff Corsi was “fired from World Net Daily.”

Comp. ¶ 17; (2) Plaintiff Corsi was “perfectly willing to lie, to perjure himself saying that a

memo that he had wrote me was written on the 30th for the purposes of cover-up…. which

is further proof that Jerry lied under oath.” Comp. ¶ 18; (3) “and then [Plaintiff Corsi]

states that I knew about John Podesta’s emails being stolen in advance, the only proof of

that is Jerry’s feeble alcohol affected memory – it’s a lie….” Comp. ¶ 19; (4) Plaintiff Corsi

was “prepared to stab a principle Trump supporter in the back, he was perfectly prepared

to bear false witness against me, even though I had done nothing in my entire life other

than help him.” Comp. ¶ 20; (5) that “all I ever did was show Jerry Corsi friendship and

support and try to help him and his family and what I get is Judas Iscariot, the willingness

to testify against me and help the deep state bury me….and then he makes up this story

about helping me formulate a cover story.” Comp. ¶ 21; (6) that “you can always tell when

Jerry Corsi is lying because his lips are moving….” Comp. ¶ 22; (7) “Before you decide

that Corsi is a hero you should be well aware of the fact that the good doctor was prepared

to bear false witness against others in the Trump orbit if he thought it would save his own

skin.” Comp. ¶ 24; (8) that “He [Corsi] was perfectly willing to bear false witness against

me on multiple points that are complete fabrications.” Comp. ¶ 26; (9) “the good doctor

[Corsi] has told a number of lies. In fact, he’s starting to conflate his lies…. he was

perfectly willing to lie about me…. but now lying about Alex Jones, lying about InfoWars,

lying about Dr. Jones, who’s one of the nicest, gentlest, sweetest, most honest men I have

ever met, it’s beyond the pale…. Jerry Corsi can no longer be believed.” Comp. ¶ 27; and




                                              12
           Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 16 of 21



(10) “I think you’ve [Corsi] been deep state from the beginning. Your whole birther thing

is used as a club to destroy conservatives….I look forward to our confrontation. I will

demolish you. You’re a fraudster, out of your alcoholic haze you have made up lies about

David Jones and Alex Jones and Roger Stone and now I suspect they want you to lie about

the President.” Comp. ¶ 28.

          Indeed, the false and defamatory statements at issue are clear statements of “fact” that

    are easily confirmed through discovery. For instance, whether Plaintiff Corsi lied about

    Defendant Stone to Special Counsel Mueller is a “yes or no” question that can be clearly

    answered.1 Whether Plaintiff Corsi had committed perjury is also easily discoverable.

    Defendant Stone full well knows what happened in the Russian collusion investigation, as he is

    undeniably an integral part of the investigation and now defendant in a subsequent criminal

    prosecution in this district. Thus, any false statements made by Stone were clearly at a

    minimum, with “reckless disregard” for its truth.

          The only allegations that Defendant Stone “conveniently” chooses to address

    specifically are those with regard to his allegations of perjury. Defendant Stone’s sole defense

    in this regard, a classic “red herring,” appears to be that his statement Plaintiff Corsi had

    actually committed perjury are not false because Plaintiff Corsi had told reporters that Special

    Counsel Mueller was planning to indict him for committing perjury. This assertion is beyond

    ludicrous. Defendant Stone, of all people, should know and agree that an accusation, i.e. an

    indictment, is not the same as a conclusive finding of guilt. In any event, Plaintiff Corsi was

    not indicted for perjury. Defendant Stone was, along with six other separate serious felony

1
  Indeed, the answer is already clear at this point – Plaintiff Corsi was not indicted by Special
Counsel Mueller. Defendant Stone was on seven separate felony charges, including those
involving his threat to kill a material witness and his dog if the witness, Randy Credico, would
not lie about his involvement with Defendant Stone.


                                                  13
           Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 17 of 21



    counts including witness tampering and obstruction of justice. For example, Defendant Stone

    threatened to kill material witness 2 Randy Credico in the Mueller Indictment as well as his

    service dog if Credico would not present false testimony to the grand jury or congressional

    committees and thus “exonerate” Defendant Stone. Defendant Stone knows this, and still

    falsely and maliciously accused Plaintiff Corsi of committing perjury. This is textbook malice.

          Defendant Stone’s last so-called, albeit bogus, defense appears to be that the forum for

    his false, defamatory, and malicious statements, InfoWars, renders his statements non-

    defamatory. Putting aside any qualms about the type of content produced by InfoWars, nothing

    changes the fact that Defendant Stone knowingly published false statements of fact concerning

    Plaintiff Corsi. Put another way, even if InfoWars may be known for “shock factor,” it does not

    permit a speaker to use it as a venue to make false, malicious, and defamatory statements of

    fact while escaping legal liability.2 As much as Defendant Stone now tries to conveniently

    couch his statements as “opinion” or “personal views,” nothing changes the nature of the

    factual statements made themselves. Accusing someone of committing perjury, of abusing

    alcohol, and making specific lies simply cannot be transformed into “opinion” just because it

    now suits Defendant Stone.

                  3.     Intentional Infliction of Emotional Distress

          “To succeed on a claim of intentional infliction of emotional distress, a plaintiff must

2
  InfoWars, at which Defendant Stone is a host, has a long and sordid history of publishing and
broadcasting defamatory material, including falsely, recklessly and baselessly accusing the
families of the schoolchildren who lost their lives during the 2012 Sandy Hook Elementary
School massacre of staging the massacre and faking the deaths of their children. The Sandy
Hook families had to endure years of abuse and torture from InfoWars before finally filing suit
against numerous parties involved with InfoWars, including Alex Jones and Owen Shroyer, for
defamation. As just one example, a Florida woman was arrested for making death threats to a
parent of a Sandy Hook victim. According to the U.S. Department of Justice, the motivation
behind the threats was the lies propagated by Defendants that the Sandy Hook massacre was a
hoax.


                                                  14
         Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 18 of 21



show (1) extreme and outrageous conduct on the part of the defendant which (2) intentionally or

recklessly (3) causes the plaintiff severe emotional distress.” Armstrong v. Thompson, 80 A.3d

177, 189 (D.C. 2013).

       Defendant Stone falsely asserts that Plaintiff Corsi “does not mention any specific threat

made by Mr. Stone towards him….” As set forth in Comp. ¶ 28, Defendant Stone directly

threatens Plaintiff Corsi, after maliciously defaming him, saying ““I think you’ve [Corsi] been

deep state from the beginning. Your whole birther thing is used as a club to destroy

conservatives…. I look forward to our confrontation. I will demolish you. You’re a fraudster,

out of your alcoholic haze you have made up lies about David Jones and Alex Jones and Roger

Stone and now I suspect they want you to lie about the President.” (emphasis added). This is a

direct, credible threat to Plaintiff Corsi’s life and the lives of those around him.

       Courts have held that a single threat of physical harm or death can sustain a claim for

intentional infliction of emotional distress. “With the possible exceptions of the bomb and death

threats, no single action…rises to the level of intentional infliction of emotional distress.”

Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72, 82 (Tex. App. El Paso 1998). See also

Homan v. Goyal, 711 A.2d 812 (D.C. 1998) (finding the requisite outrageous behavior based

largely on the presence of death threats).

               4.       Assault

       In order to sustain a claim for assault, a Plaintiff need only plead In the District of

Columbia, “an intentional and unlawful attempt or threat, either by words or by acts, to do

physical harm to the victim.” Dingle v. District of Columbia, 571 F.Supp.2d 87, 98 (D.D.C.

2008). Plaintiff Corsi has more than fulfilled this requirement.

       As set forth in the previous section, Defendant Stone made direct threats to Plaintiff




                                                  15
        Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 19 of 21



Corsi’s life, saying “I look forward to our confrontation. I will demolish you.” Comp. ¶ 28.

These threats are more than credible, as Defendant Stone also threatened to kill Randy Credico

and his service dog. Comp. ¶ 28. Like Plaintiff Corsi, Mr. Credico was named as Person 2 in

Defendant Stone’s indictment. Plaintiff Corsi was named as Person 1 as a material witness to

Stone’s crimes. Even more, as set forth previously, Defendant Stone went so far as to publicly

threaten the life of the judge assigned to his criminal case, Judge Amy Berman Jackson, which

caused her to issues a total gag order, for which this Court can take judicial notice. Exhibit 2.

These types of threats are what Defendant Stone are known for:

       Defendant Stone likes to portray himself as Mafia, frequently making reference to
       Mafia figures who he admires, as well as other unsavory types who have been
       alleged to have engaged in unethical and/or illegal behavior. He frequently makes
       reference to his heroes being Hyman Roth in the ‘Godfather,” who was the movie
       version of Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his
       role in Watergate. In this regard, after Stone was indicted he held a press
       conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,
       where he was booked, with his arms defiantly in the air in the “victory’ pose used
       by Nixon after he resigned in disgrace as a result of the Watergate scandal. At the
       time, Stone had been employed by a Nixon group called CREEP, or the
       Committee to Reelect the President. Defendant Stone even has a large tattoo of
       Richard Nixon affixed to his back. Thus, given his admiration for persons such as
       these, particularly Mafia figures, his actions as pled herein can be taken as threats,
       as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant
       Stone’s intentional infliction of emotional distress and coercion and threats are
       intended to try even cause Plaintiff Corsi to have heart attacks and strokes, in
       order that Plaintiff will be unable to testify at Stone’s criminal trial. Tellingly,
       Defendant Stone threatened kill a material witness and his dog, Credico, Person 2
       in the Mueller Indictment, “Mafia style.” Defendant Stone also fashions himself
       and indeed has the reputation, at a minimum, as being the preeminent “dirty
       trickster.” See “Get Me Roger Stone” on Netflix.

       Defendant Stone lastly appears to argue that his threats were not credible simply because

they are located “thousands of miles from each other.” This argument fares no better. As set forth

in the Complaint, and recognized by Judge Amy Berman Jackson, Defendant Stone is notorious

in his use of surrogates to do his bidding:




                                                16
        Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 20 of 21



       Defendant Stone has also used and continues to employ surrogates, either out in
       the open or secretly, to defame Plaintiff Corsi, such as his “friend” Michael
       Caputo, Alex Jones and J. Owen Stroyer of InfoWars, Cassandra Fairbanks, and
       reporter Chuck Ross of The Daily Caller, to name just a few. More surrogates will
       be identified during discovery and they may be joined, with leave of court to
       amend this Complaint, as defendants herein. The use of surrogates is consistent
       with Defendant Stone’s reputation as a “dirty trickster” who works as well under
       “cover of darkness” to harm and damage others who he sees for whatever reason
       as adversaries, political or otherwise as in the case of Plaintiff Corsi.

Distance alone, therefore cannot be a reason to dismiss Plaintiff Corsi’s claim. See Exhibit 3 –

Affidavit of Jerome Corsi Regarding Roger Stone’s Threats. Certainly, Defendant Stone’s so-

called distance from the district did not stop Special Counsel Mueller from having him indicted

to stand trial here, where his alleged criminal acts occurred.

III.   CONCLUSION

       Based on the foregoing, Plaintiff Corsi respectfully requests that this Court deny

Defendant Stone’s Motion to Dismiss, as he has clearly pled more than sufficient facts in support

of causes of action. It is also clear that this Court may properly exercise personal jurisdiction

over Defendant Stone, a career lobbyist, political consultant and self styled “dirty trickster”

whose business is focused and centered on Washington D.C. This case must therefore proceed to

discovery.

Dated: March 20, 2019                                            Respectfully Submitted,


                                                                    /s/ Larry Klayman
                                                                 Larry Klayman, Esq.
                                                                 KLAYMAN LAW GROUP, P.A.
                                                                 D.C. Bar Number: 334581
                                                                 2020 Pennsylvania Ave NW #800
                                                                 Washington, DC, 20006
                                                                 Telephone: (310)-595-0800
                                                                 Email: leklayman@gmail.com

                                                                 Counsel for Plaintiff




                                                 17
        Case 1:19-cv-00324-TJK Document 12 Filed 03/20/19 Page 21 of 21




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

March 20, 2019


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.




                                              18
         Case 1:19-cv-00324-TJK Document 12-1 Filed 03/20/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
JEROME CORSI,                       )
                                    )
                  Plaintiff,        )
                                    )
    v.                              )   Case No.: 1:19-cv-324
                                    )
ROGER J. STONE, JR.,                )
                                    )
                  Defendant.        )
___________________________________ )

                    SWORN DECLARATION OF DR. JEROME CORSI

       I, Dr. Jerome Corsi, being duly sworn deposes and says, being over eighteen years of age,

hereby declare based on my personal information and belief as follows:

       1.      I am a material witness in the on-going criminal prosecution of Roger Stone

(“Defendant Stone”), having been listed as Person 1 in the indictment brought by Special

Counsel Robert Mueller.

       2.      Defendant Stone’s ties to this judicial district are pervasive and he has done and

continues to do substantial business here. This Court has more than adequate grounds to exercise

personal jurisdiction.

       3.      To be clear, Defendant Stone does substantial business in the District of

Columbia. This is a well-known fact.

       4.      Defendants Stone has had, and continues to have, a decades-long career as a

lobbyist and political consultant before various federal agencies, Congress, and The White

House, and was part of President Trump’s campaign team and then was an “informal advisor.”

       5.      Defendant Stone derives a substantial portion of his income from his services

                                               1
          Case 1:19-cv-00324-TJK Document 12-1 Filed 03/20/19 Page 2 of 3



rendered in the District of Columbia.

         6.      Defendant Stone’s professional conduct, as a political consultant and lobbyist, is

primarily, if not entirely centered around the District of Columbia, which is the nation’s capitol

and, obviously, where The White House and Capitol Hill are located.

         7.      Defendant Stone founded a lobbying firm in the Washington D.C. area in the

1980’s, not coincidentally with another criminal defendant, in the ongoing Mueller investigation

and prosecution, Paul Manafort; Black Manafort Stone and Kelly.

         8.      This firm still operates today, under a different name after a series of mergers, in

the Washington D.C. area. It operates as Prime Policy Group today.

         9.      Defendant Stone is notorious for the use of surrogates, either out in the open or

secretly, to defame Plaintiff Corsi, such as his “friend” Michael Caputo, Alex Jones and J. Owen

Stroyer of InfoWars, Cassandra Fairbanks, and reporter Chuck Ross of The Daily Caller, to

name just a few.

         10.     As just one example, The Daily Caller is located in this district and does

substantial business here, its business address being 1920 L Street NW, #200, Washington DC

20036.

         11.     Defendant Stone began a defamatory public relations campaign to smear, defame,

intimidate and threaten me, even before his actual indictment on January 25, 2019, in order to try

to influence public opinion and Special Counsel Robert Mueller – by trying to attribute guilt to

me and not him - as well as to try to raise money for his legal defense.

         12.     The defamation, which accused me of crimes and being an alcoholic, among

many other false and misleading published statements, were also intended to coerce and threaten

me into testifying in his favor if I am subpoenaed as Person 1 to testify in his criminal
                                                  2
          Case 1:19-cv-00324-TJK Document 12-1 Filed 03/20/19 Page 3 of 3



prosecution in this district.

        13.      These false, malicious, threatening, and defamatory statements were published in

this judicial district.

        14.      I was thus severely damaged here, as I also do substantial business in this district.

        Sworn under penalty of perjury this 20th day of March 2019.

        Further affiant sayeth not

                                                               /s/Jerome Corsi________
                                                               Dr. Jerome Corsi




                                                   3
2/25/2019                                          District of 12-2
                         Case 1:19-cv-00324-TJK Document       Columbia Filed
                                                                        live database
                                                                                 03/20/19 Page 1 of 1
  MINUTE ORDER as to ROGER J. STONE, JR. On February 19, 2019, the Court ordered the defendant to show
  cause at a hearing to be held on February 21, 2019 as to why the media communications order entered in this
  case 36 and/or defendant's conditions of release 21 should not be modiﬁed or revoked. A hearing was held on
  this date. For the reasons set forth on the record, and based upon the entire record, including the sealed exhibit to
  the hearing 42 , the testimony of the defendant, the arguments of counsel, and the submissions of the
  parties 28 29 ﬁled in connection with the potential imposition of a media communications order, the Court
  entered the following order at the hearing: the conditions of defendant's pretrial release 21 are hereby modiﬁed to
  include the condition that, and the February 15, 2019 media communications order 36 is hereby modiﬁed to
  provide that, the defendant is prohibited from making statements to the media or in public settings about the
  Special Counsel's investigation or this case or any of the participants in the investigation or the case. The
  prohibition includes, but is not limited to, statements made about the case through the following means: radio
  broadcasts; interviews on television, on the radio, with print reporters, or on internet based media; press releases
  or press conferences; blogs or letters to the editor; and posts on Facebook, Twitter, Instagram, or any other form
  of social media. Furthermore, the defendant may not comment publicly about the case indirectly by having
  statements made publicly on his behalf by surrogates, family members, spokespersons, representatives, or
  volunteers. The order to show cause is hereby vacated. Signed by Judge Amy Berman Jackson on 2/21/19.
  (DMK) (Entered: 02/21/2019)




https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?542377191940116-L_1_0-1                                                1/1
       Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 1 of 135



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                  Plaintiff,         )
                                     )
    v.                               )  Case No.: 1:19-CR-00018-ABJ
                                     )
ROGER J. STONE, JR.,                 )
                                     )
                  Defendant.         )
___________________________________ )

    INTERESTED PARTY AND MATERIAL WITNESS’S DR. JEROME CORSI’S
   MOTION FOR LEAVE TO FILE MOTION FOR ORDER TO SHOW CAUSE TO
   CONDUCT EVIDENTIARY HEARING TO DETERMINE WHETHER TO HOLD
   DEFENDANT ROGER STONE IN CONTEMPT OF THIS COURT’S ORDER OF
                         FEBRUARY 19, 2019

       Dr. Jerome Corsi (“Dr. Corsi”), an interested party and material witness (Person 1) as set

forth in the indictment of Defendant Roger Stone, hereby moves for leave to file this motion with

this honorable court to hold an evidentiary hearing to determine whether to hold Defendant Stone

in contempt of this Court’s Order of February 19, 2019 and prior Order of February 15, 2019.

Specifically, the February 19, 2019 Order provides:

       … the conditions of defendant's pretrial release are hereby modified to include the
       condition that, and the February 15, 2019 media communications order is hereby
       modified to provide that, the defendant is prohibited from making statements to
       the media or in public settings about the Special Counsel's investigation or this
       case or any of the participants in the investigation or the case. The prohibition
       includes, but is not limited to, statements made about the case through the
       following means: radio broadcasts; interviews on television, on the radio, with
       print reporters, or on internet based media; press releases or press conferences;
       blogs or letters to the editor; and posts on Facebook, Twitter, Instagram, or any
       other form of social media. Furthermore, the defendant may not comment
       publicly about the case indirectly by having statements made publicly on his
       behalf by surrogates, family members, spokespersons, representatives, or
       volunteers. See Exhibit A-4.

                                               1
       Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 2 of 135



       Thus, the Order of February 19, 2019, places a total “gag order” on Defendant Stone and

his surrogates and warns him that his bail could be revoked and that he could be incarcerated for

further violations of his terms of release and this Order.

       This Court’s February 19 order was entered after an evidentiary hearing, which found

that Defendant Stone has not only violated the prior limited gag order of the Court entered on

February 15, but also effectively threatened the presiding judge, the Honorable Amy Berman

Jackson, by posting on his Instagram site a doctored photo of the judge with a crosshairs and gun

to her head. The Court observed during the hearing that this posting could incite violence against

her and implied that it could even have resulted in her being severely physically harmed or even

killed by a crazed Stone supporter.

       As set forth in Dr. Corsi’s previously filed amicus brief leading up to the February 15,

2019 Order, and which the Court considered in issuing this total gag order, as the order refers to

witnesses and the legal counsel of witnesses, such as Dr. Corsi and his attorneys Larry Klayman

and David Gray, Dr. Corsi and his counsel have been subject to continued intimidation, coercion,

and threats by Stone and his surrogates, with the intention to try to get Dr. Corsi to testify falsely

in Stone’s favor is he is ever subpoenaed to testify at Stone’s eventual criminal trial.

       While Dr. Corsi has never defamed Defendant Stone, nor publically spoken against him,

he has made it clear that he will tell the whole truth and nothing but the truth if subpoenaed to

testify under oath. Indeed, this is the reason that Dr. Corsi was not accused of any wrongdoing in

the indictment of Defendant Stone. While Dr. Corsi testified truthfully, he also did not

participate in allegedly threatening to kill Person 2, Randy Credico, and his service dog, if

Credico did not testify falsely, as Stone allegedly demanded.



                                                  2
          Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 3 of 135



          In sum, the threats against material witness and Person 2 in the indictment and later

threats against Dr. Corsi, his legal counsel Larry Klayman, and now even the judge presiding

over this case, are obviously part of a pattern and practice by Defendant Stone that must finally

be dealt with by imposing the most severe penalties.

          Attached hereto as Exhibit A is the Sworn of Declaration of Dr. Corsi which likely shows

that these threats are continuing, and along with the continuing defamation against Dr. Corsi and

his counsel through surrogates constitute yet new egregious violations of this Court’s prior

orders.

          Accordingly, interested party and material witness Dr. Jerome Corsi and his undersigned

legal counsel respectfully move for leave to file this a motion for the Court to hold an expedited

evidentiary hearing to determine whether to hold Defendant Stone in contempt of Court. Dr.

Corsi and the undersigned counsel commit to testify at this hearing about all known events

concerning the intimidation, coercion and threats that are continuing and have been leveled and

orchestrated by Stone individually against them through surrogates, supported by documentary

evidence.

          Once leave for filing is granted, this motion will be supplemented as more of Defendant

Stone’s violative conduct is uncovered.

          The Special Counsel has indicated that it takes no position on this motion and

characteristically Defendant Stone’s counsel of record have not promptly responded to Dr.

Corsi’s and the undersigned counsel’s request to consent to this filing.

Dated: February 27, 2019                               Respectfully submitted,


                                                       /s/ Larry Klayman   ____
                                                       Larry Klayman, Esq.
                                                 3
       Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 4 of 135



                                                   KLAYMAN LAW GROUP, P.A.
                                                   2020 Pennsylvania Ave NW #800
                                                   Washington, DC 20006
                                                   Email: leklayman@gmail.com
                                                   Tel: 310-595-0800


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed
electronically and served through the court’s ECF system to all counsel of record or parties on
February 27, 2019

                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.




                                              4
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 5 of 135




            EXHIBIT A
       Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 6 of 135



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                  Plaintiff,         )
                                     )
    v.                               )  Case No.: 1:19-CR-00018-ABJ
                                     )
ROGER J. STONE, JR.,                 )
                                     )
                  Defendant.         )
___________________________________ )

                    SWORN DECLARATION OF DR. JEROME CORSI

       I, Dr. Jerome Corsi, being duly sworn deposes and says, being over eighteen years of age,

hereby declare based on my personal information and belief as follows:

       1.!     I am a material witness in the on-going criminal prosecution of Roger Stone,

having been listed as Person 1 in the indictment brought by Special Counsel Robert Mueller.

       2.!     Previously, I filed a motion for leave to file an amicus brief, which was accepted

as filed by this court on February 12, 2019. See Exhibit 1 incorporated herein by reference.

       3.!     The reason for this amicus brief is that defendant Roger Stone has, along with his

surrogates, engaged in a campaign to intimidate, coerce, and threaten not just me but my legal

counsel Larry Klayman. Defendant Stone has engaged in this campaign not just directly but also

through surrogates, such as Alex Jones, and others at InfoWars, where he was a host on the show

“Stone Cold Truth”, and through other persons. This caused me to have to file a civil complaint

against Defendant Stone, which was initially assigned to this Court as related but was reassigned

to the Honorable Timothy Kelly. Mr. Klayman, my lawyer, has also been compelled to file a

civil complaint against Mr. Stone. See Exhibits 2 and 3, attached to this declaration.

                                                 1
       Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 7 of 135



       4.!     On February 19, 2019, this Court entered a so called gag order against Defendant

Stone for effectively also threatening and attempting to incite violence against it by posting on

Instagram a doctored photo of the Honorable Amy Berman Jackson with a crosshairs and firearm

next to her head. In warning Defendant Stone not to persist with these threats and other

misconduct, as this could result if it happened again in the revocation of his bail and subsequent

incarceration, the Court imposed this total gag order. It found:

       the conditions of defendant's pretrial release are hereby modified to include the
       condition that, and the February 15, 2019 media communications order is hereby
       modified to provide that, the defendant is prohibited from making statements to
       the media or in public settings about the Special Counsel's investigation or this
       case or any of the participants in the investigation or the case. The prohibition
       includes, but is not limited to, statements made about the case through the
       following means: radio broadcasts; interviews on television, on the radio, with
       print reporters, or on internet based media; press releases or press conferences;
       blogs or letters to the editor; and posts on Facebook, Twitter, Instagram, or any
       other form of social media. Furthermore, the defendant may not comment
       publicly about the case indirectly by having statements made publicly on his
       behalf by surrogates, family members, spokespersons, representatives, or
       volunteers. See Exhibit 4 Gag Order.

       5.!     I am aware that Defendant Stone, who I had worked with in the past, often brags

about his connections to the Mafia, as set forth in my amicus brief and civil complaint. Exhibits

1 and 2.

       6.!     Thus, I have more than reason to believe that Defendant Stone has, through these

or other means, continued to harass and threaten me and my family to try to intimidate and

coerce me not to tell the truth if I am called by the Special Counsel at his criminal trial.

       7.!     On Sunday, Monday, and Tuesday this week, Feb. 24-26, 2019, persons in blue

Lincoln Zephyr (License Plate: New Jersey F27*KZR) and a white Dodge Caravan (License

Plate: New Jersey H52*KDC) in front of my house in New Jersey and the dwelling of my

stepson in New Jersey. They both lingered there for no apparent reason as if they were watching
                                                  2
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 8 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 9 of 135




             EXHIBIT 1
  Case
Case    1:19-cr-00018-ABJDocument
     1:19-cv-00324-TJK     Document 32 Filed
                                  12-3  Filed03/20/19
                                              02/12/19 Page
                                                        Page10
                                                             1 of
                                                               of 2135
  Case
Case    1:19-cr-00018-ABJDocument
     1:19-cv-00324-TJK     Document 32 Filed
                                  12-3  Filed03/20/19
                                              02/12/19 Page
                                                        Page11
                                                             2 of
                                                               of 2135
 Case
Case   1:19-cr-00018-ABJ Document
     1:19-cv-00324-TJK    Document 32-1 Filed
                                  12-3    Filed 02/12/19 Page
                                              03/20/19    Page121 of
                                                                  of 135
                                                                     3
 Case
Case   1:19-cr-00018-ABJ Document
     1:19-cv-00324-TJK    Document 32-1 Filed
                                  12-3    Filed 02/12/19 Page
                                              03/20/19    Page132 of
                                                                  of 135
                                                                     3
 Case
Case   1:19-cr-00018-ABJ Document
     1:19-cv-00324-TJK    Document 32-1 Filed
                                  12-3    Filed 02/12/19 Page
                                              03/20/19    Page143 of
                                                                  of 135
                                                                     3
 Case1:19-cv-00324-TJK
Case  1:19-cr-00018-ABJ Document
                         Document12-3
                                  32-2 Filed
                                        Filed03/20/19
                                              02/12/19 Page
                                                        Page15
                                                             1 of 37
                                                                  135
      Case1:19-cv-00324-TJK
     Case  1:19-cr-00018-ABJ Document
                              Document12-3
                                       32-2 Filed
                                              Filed03/20/19
                                                    02/12/19 Page
                                                              Page16
                                                                   2 of 37
                                                                        135
           
	  	 



                        				
                            		
	


"-b'#-+)#b!+-.&b&P8GZG8X2LL_b
":PZGLL:b*'bb

                        ,L2GPVG>b

                                                   

-+%#-b./+*#	b&P8GZG8X2LL_b                            
	




                        ":=P82PVb


                                        		

       ,L2GPVG?b "-b '#-+)#b!+-.&b,L2GPVG@bQSb !QSUGb F:S:6_bBL:UbVFGUb 27VGQPb 2E2GPUVb

-+%#-b ./+*#b ":=P82PVb .VQP:b DSb ":<M2VGQPb &PV:PVGQP2Lb &PCG7VGQPb Q;b #MQVGQP2Lb

"GUVS:UUb2P8bUU2XLVb

                                 
	
             /FGUb!QXSVbF2Ub8GZ:SUGV_bJXSGU8G7VGQPbQZ:SbVFGUb72U:bRXSUX2PVbVQbb0
.
!b ab 

2Ub VF:b R4VG:Ub 2S:b 7QMRL:V:L_b 8GZ:SU:b GPb 7GVG`:PUFGRb 2P8b VF:b 2MQXPVb GPb 7QPVSQZ:SU_b :^7::8Ub

b

             1:PX:bGUbRSQR:SbRXSUX2PVbVQbb0
.!b ab6bbGPbVF2Vb2bUX6UWPVG2LbR2SV

Q;bVF:b:Z:PVUbQSbQMGUUGQPUbEGZGPEbSGU:bVQb,L2GPVGAb!QSUGUb7L2GMUb2TU:bF:S:GPb

                                          
             ,L2GPVG?b"Sb ':SQN:b!QSUGbGUb2Pb2XVFQSb2P8bRQLGVG72Lb7QOM:PV2VQSb\FQbRX6LGUF:U

\QSKUbHPbVFGUbJX8G7G2Lb8GUVSG7Vb38bP5GQP]G8:
b,L2HPVGAb!QSUGbGUb2b7GVH`:PbQ;b*:\b':SU:_b

             ":=P82PVb-QE:Sb.VQP:bGUb3bGP8GZG8Y2Lb38b2b7GVG`:PbQ;b$LQSG82b2P8b2bS:UG8:PVbQ;
      Case1:19-cv-00324-TJK
     Case  1:19-cr-00018-ABJ Document
                              Document12-3
                                       32-2 Filed
                                             Filed03/20/19
                                                   02/12/19 Page
                                                             Page17
                                                                  3 of 37
                                                                       135

"UW_l %,d24W2,L4l "LUWF2,l 484S2,S_l )_US4l h,^l W414S_Ljl FS2F1_42l /jl )V6F,Ll UdS^4Ll (U/7l

&d4LL4Wl,^lV,W_lU9l_D4l,LL4C42l(d^^F,TlULLd^FUTlFTg4^_FC,_FUTl #F^l.22X4^^lF^l



                                     
	
             4;S2,S_l )_US4l h,^l W414S_Ljl FS2F1_42l /jl )V41F,Ll UdS^4Ll (U/4W_l &d4LL4W

&d4LL4Wl$S2F1_Q4S_l,^lV,W_lU9lDF^l(d^^F,SlULOe^FUSlFSg4^_FC,_FUSl@Wl_D4l,LL4C42l1WFQ4^lU9l

V4Yd]l hF_T4^^l`,QV4WFSCl,S2lU/^_Wd1_FUSlU9lId^_F14l+D4lFS2F1_Q4S_l1UQVWF^4^l^4g4Sl2F=4W4S_l

;LUSjl1UdS`^liDF/F_ll	 &d4LL4Wl$S2F1c4S_l$QVUW_,T_Ljl'L,FS_F>lUW^Flh,^lSU_l,11d^42l

U9l,Sjl hWUSC2UFTClUWlFLL4C,LF_jlFSl _D4l&d4LL4Wl $S2F1_Q4S_l FSlhDF1DlD4lS-Q42l ,^l'4W^USl l ,l

Q,_4WF,LlhF_S4^^l`Ul_D4l,LL4C42l1WFQ4^l1URQF__42l/jl)_US4l

             )V41F?1,LLjl _D4l ^4g4Sl 1UdS_l &d4LL4Wl $T2F1_Q4S_l ,C,FS^_l 4;S2,S_l )_US4

FTgULg4^l,LL4C42lMjFSCldT24WlU,_Dl
 _D,_lF^lV4ZdWjl hF_S4^^l_,QV4WFSCl,S2lU/^aWf1_FUSlU9lId^_F14l

/jl_DW4,_4SFSCl_UlJFLPl,lQ,_4WF,LlhF_S4^^l(,S2jlW42F1UlW42F1Ul,T2lDF^l2UClF9lW42F1Ul2F2l

SU_l LF4l _Ul CUg4[Q4S_l ,d_DUWF_F4^l 1US14\FSCl DF^l FTgULg4Q4S_l hF_Dl (UC4Wl )_US4l W42F1Ul F^l

'4W^USllFTl_D4l&d4LL4Wl$T2F1_Q4S_lU9l4;S2,S_l)_US4l '4W^UTllFTl_DF^l&d4LL4Wl$S2F1_Q4S_lF^l

'L,FS_F>lUW^Fl

                 g4Tl04AW4l4<T3.Tbl*bUT4lh,^lHT2F1b42lE4l04C,Tl,lVd0NF1lW4N,_FUS^l1,QV,FCS

FSl_DF^l2F^_WF1_lT,_FUS,LLjl,T2lFS_4\,_FUS,LLjl_Ul^Q4,WlFT_FQF2,_4l,T2l_DW4,_4Sl'L,FS_F>lUW^Fl,l

Q,_4WF,LlhF_S4^^lGTl_D4l(d^^F,TlULLd^FUTlFSg4^_FC,_FUTl 'L,FS_F>lUW^FlF^lLF^_42l,^l'4W^USllFSl

_D4l &d4LL4Wl $S2F1c4T_l ,T2l h,^l SU_l FS2F1_42l ,LUTCl hF_Dl 4;S2,T_l )_UT4l ,^l D4l _4^_F?42l

_Wd_DBLLjl_Ul_D4lCW,S2lIdWjl,S2lFSlFS_4WgF4h^l

             +Ul_D4l1US_W,]l'L,FS_F>lUW^FlD,^lS4g4Wl24:Q42lUWl2F^V,W,C42l4;S2,S_l)_US4

             5;S2,S_l)_US4lK4hl_D,_lD4lh,^lCUFSCl_Ul/4lFS2F1_42l,S2l_D4W4@W4l/4C,Sl_DF^




                                                  
 Case1:19-cv-00324-TJK
Case  1:19-cr-00018-ABJ Document
                         Document12-3
                                  32-2 Filed
                                        Filed03/20/19
                                              02/12/19 Page
                                                        Page18
                                                             4 of 37
                                                                  135
 Case1:19-cv-00324-TJK
Case  1:19-cr-00018-ABJ Document
                         Document12-3
                                  32-2 Filed
                                        Filed03/20/19
                                              02/12/19 Page
                                                        Page19
                                                             5 of 37
                                                                  135
 Case1:19-cv-00324-TJK
Case  1:19-cr-00018-ABJ Document
                         Document12-3
                                  32-2 Filed
                                        Filed03/20/19
                                              02/12/19 Page
                                                        Page20
                                                             6 of 37
                                                                  135
 Case1:19-cv-00324-TJK
Case  1:19-cr-00018-ABJ Document
                         Document12-3
                                  32-2 Filed
                                        Filed03/20/19
                                              02/12/19 Page
                                                        Page21
                                                             7 of 37
                                                                  135
 Case1:19-cv-00324-TJK
Case  1:19-cr-00018-ABJ Document
                         Document12-3
                                  32-2 Filed
                                        Filed03/20/19
                                              02/12/19 Page
                                                        Page22
                                                             8 of 37
                                                                  135
 Case1:19-cv-00324-TJK
Case  1:19-cr-00018-ABJ Document
                         Document12-3
                                  32-2 Filed
                                        Filed03/20/19
                                              02/12/19 Page
                                                        Page23
                                                             9 of 37
                                                                  135
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 24
                                                         10 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 25
                                                         11 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 26
                                                         12 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 27
                                                         13 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 28
                                                         14 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 29
                                                         15 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 30
                                                         16 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 31
                                                         17 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 32
                                                         18 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 33
                                                         19 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 34
                                                         20 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 35
                                                         21 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 36
                                                         22 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 37
                                                         23 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 38
                                                         24 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 39
                                                         25 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 40
                                                         26 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 41
                                                         27 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 42
                                                         28 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 43
                                                         29 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 44
                                                         30 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 45
                                                         31 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 46
                                                         32 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 47
                                                         33 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 48
                                                         34 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 49
                                                         35 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 50
                                                         36 of
                                                            of 135
                                                               37
Case1:19-cv-00324-TJK
Case 1:19-cr-00018-ABJ Document
                       Document 12-3
                                32-2 Filed
                                     Filed 03/20/19
                                           02/12/19 Page
                                                    Page 51
                                                         37 of
                                                            of 135
                                                               37
 Case
Case   1:19-cr-00018-ABJ Document
     1:19-cv-00324-TJK    Document 32-3 Filed
                                  12-3    Filed 02/12/19 Page
                                              03/20/19    Page521 of
                                                                  of 135
                                                                     4
 Case
Case   1:19-cr-00018-ABJ Document
     1:19-cv-00324-TJK    Document 32-3 Filed
                                  12-3    Filed 02/12/19 Page
                                              03/20/19    Page532 of
                                                                  of 135
                                                                     4
 Case
Case   1:19-cr-00018-ABJ Document
     1:19-cv-00324-TJK    Document 32-3 Filed
                                  12-3    Filed 02/12/19 Page
                                              03/20/19    Page543 of
                                                                  of 135
                                                                     4
 Case
Case   1:19-cr-00018-ABJ Document
     1:19-cv-00324-TJK    Document 32-3 Filed
                                  12-3    Filed 02/12/19 Page
                                              03/20/19    Page554 of
                                                                  of 135
                                                                     4
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 56 of 135




              EXHIBIT 2
       CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK  Document 12-3
                                       1 Filed 02/07/19
                                            Filed 03/20/19Page 1 of5712of 135
                                                            Page



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI, Individually
Denville, NJ, 07834

                         Plaintiff

                v.                                      Case Number:

ROGER STONE, Individually                               COMPLAINT
4300 Bayview Drive
Fort Lauderdale, FL, 33308


                        Defendant.


                                         INTRODUCTION

        Plaintiff, DR. JEROME CORSI (“Plaintiff” or “Corsi”) hereby files this action against

ROGER STONE (“Defendant Stone”) for Defamation, Intentional Infliction of Emotional

Distress and Assault

                                     JURISDICTION AND VENUE

        1.!     This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.

        2.!     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

of the events or omissions giving rise to Plaintiff Corsi’s claims arose herein.

                                           THE PARTIES

        3.!     Plaintiff, Dr. Jerome Corsi, is an author and political commentator who publishes

works in this judicial district and nationwide. Plaintiff Corsi is a citizen of New Jersey.

        4.!     Defendant, Roger Stone, is an individual and a citizen of Florida and a resident of




                                                    1
       CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK  Document 12-3
                                       1 Filed 02/07/19
                                            Filed 03/20/19Page 2 of5812of 135
                                                            Page



Fort Lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert Mueller

as part of the alleged “Russian Collusion’ investigation. His address is 4300 Bayview Drive, Fort

Lauderdale, FL, 33308

                                        GENERAL ALLEGATIONS

        5.!        Defendant Stone was recently indicted by Special Counsel Robert Mueller

(“Mueller Indictment”) as part of his “Russian Collusion” investigation for the alleged crimes of

perjury, witness tampering and obstruction of justice. The indictment comprises seven different

felony counts. See Exhibit 1 – Mueller Indictment. Importantly, Plaintiff Corsi was not accused

of any wrongdoing or illegality in the Mueller Indictment, in which he named as Person 1, a

material witness to the alleged crimes committed by Stone.

        6.!        Specifically, the seven count Mueller Indictment against Defendant Stone

involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

by threatening to kill a material witness, Randy Credico (“Credico”) and his dog if Credico did

not lie to government authorities concerning his involvement with Roger Stone. Credico is

Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

Plaintiff Corsi.

        7.!        Even before Defendant Stone was indicted, he began a public relations campaign

in this district, nationally and internationally to smear, intimidate and threaten Plaintiff Corsi, a

material witness in the “Russian Collusion” investigation. Plaintiff Corsi is listed as Person 1 in

the Mueller Indictment and was not indicted along with Defendant Stone, as he testified

truthfully to the grand jury and in interviews.

        8.!        To the contrary, Plaintiff Corsi has never defamed or disparaged Defendant Stone.

        9.!        Defendant Stone knew that he was going to be indicted, and therefore began this




                                                   2
      CaseCase 1:19-cv-00324 Document
          1:19-cv-00324-TJK  Document 12-3
                                      1 Filed 02/07/19
                                           Filed 03/20/19Page 3 of5912of 135
                                                           Page



public relations campaign to smear, defame, intimidate and threaten Plaintiff Corsi, even before

his actual indictment on January 25, 2019, in order to try to influence public opinion and Special

Counsel Robert Mueller – by trying to attribute guilt to Plaintiff Corsi and not him - as well as to

try to raise money for his legal defense. This pattern and practice of defaming, intimidating and

threatening Plaintiff Corsi, and his legal counsel, is ongoing, so Plaintiff Corsi reserves the right

to amend this Complaint.

       10.!    Defendant Stone likes to portray himself as Mafia, frequently making reference to

Mafia figures who he admires, as well as other unsavory types who have been alleged to have

engaged in unethical and/or illegal behavior. He frequently makes reference to his heroes being

Hyman Roth in the ‘Godfather,” who was the movie version of Meyer Lansky, and Roy Cohn,

not to mention, Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted

he held a press conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,

where he was booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after

he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had been

employed by a Nixon group called CREEP, or the Committee to Reelect the President.

Defendant Stone even has a large tattoo of Richard Nixon affixed to his back. Thus, given his

admiration for persons such as these, particularly Mafia figures, his actions as pled herein can be

taken as threats, as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant

Stone’s intentional infliction of emotional distress and coercion and threats are intended to try

even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will be unable

to testify at Stone’s criminal trial. Tellingly, Defendant Stone threatened kill a material witness

and his dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.” Defendant Stone also

fashions himself and indeed has the reputation, at a minimum, as being the preeminent “dirty




                                                 3
      CaseCase 1:19-cv-00324 Document
          1:19-cv-00324-TJK  Document 12-3
                                      1 Filed 02/07/19
                                           Filed 03/20/19Page 4 of6012of 135
                                                           Page



trickster.” See “Get Me Roger Stone” on Netflix.

       11.!    Plaintiff Corsi has been named as a material witness to Defendant Stone’s

upcoming prosecution, which has prompted Defendant Stone to try to intimidate, coerce and

threaten Plaintiff Corsi by defaming him and threatening him with physical violence, which is

ironically what he was criminally indicted for, in part.

       12.!    By defaming Plaintiff Corsi, Defendant Stone is hoping to not only intimidate

Plaintiff Corsi to severely harm and damage his reputation, but also to coerce and threaten

Plaintiff Corsi to testify falsely if subpoenaed to be called as a material witness in Defendant

Stone’s ensuing criminal trial. He is also trying divert funds away from Plaintiff Corsi’s legal

defense fund, while boosting his own legal defense fund.

       13.!    Defendant Stone has also used and continues to employ surrogates, either out in

the open or secretly, to defame Plaintiff Corsi, such as his “friend” Michael Caputo, Alex Jones

and J. Owen Stroyer of InfoWars, Cassandra Fairbanks, and reporter Chuck Ross of The Daily

Caller, to name just a few. More surrogates will be identified during discovery and they may be

joined, with leave of court to amend this Complaint, as defendants herein. The use of surrogates

is consistent with Defendant Stone’s reputation as a “dirty trickster” who works as well under

“cover of darkness” to harm and damage others who he sees for whatever reason as adversaries,

political or otherwise as in the case of Plaintiff Corsi. Plaintiff Corsi is not Defendant Stone’s

adversary, as he simply is committed as Person 1 in the Mueller Indictment to testify truthfully if

subpoenaed to testify at Stone’s criminal trial.

       14.!    Defendant Stone is no stranger to defamation lawsuits. As reported by Splinter

News, Defendant Stone was forced to - as part of a settlement in another defamation suit –

apologize in newspapers and on social media for lying about Chinese Businessman Guo Wengui




                                                   4
         CaseCase 1:19-cv-00324 Document
             1:19-cv-00324-TJK  Document 12-3
                                         1 Filed 02/07/19
                                              Filed 03/20/19Page 5 of6112of 135
                                                              Page



on InfoWars, after having falsely published that Mr. Wengui is a “turncoat criminal who is

convicted of crimes here and in China.”1

         15.!   Defendant Stone has therefore engaged in illegal witness tampering and

intimidation, in violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts

and practices as alleged herein. Not coincidentally, this was what largely he was indicted for by

Special Counsel Robert Mueller.

                   DEFENDANT STONE’S DEFAMATORY STATEMENTS

         16.!   Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

on InfoWars, where he made several false, misleading and defamatory statements in this district,

nationally and internationally regarding Plaintiff Corsi (the “InfoWars Video”).2 The same video

was published on Defendant Stone’s YouTube channel, “Stone Cold Truth,” on January 18,

2019.3

         17.!   At 2:09 in the InfoWars Video, Defendant Stone falsely publishes that Plaintiff

Corsi was “fired from World Net Daily.”

         18.!   At 2:27 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes that, “He (Corsi) was perfectly willing to lie, to perjure himself saying that a memo

that he had wrote me was written on the 30th for the purposes of cover-up…. which is further

proof that Jerry lied under oath.”

         19.!   At 2:55 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes, “and then states that I knew about John Podesta’s emails being stolen in advance, the

only proof of that is Jerry’s feeble alcohol affected memory – it’s a lie….”
1
  Sophie Weiner, Roger Stone Lied About a Chinese Businessman on InfoWars and Now He Has
to Tell Everyone, Splinter News, Dec. 17, 2018, available at: https://splinternews.com/roger-
stone-lied-about-a-chinese-businessman-on-infowar-1831162926
2
  https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
3
  https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                 5
         CaseCase 1:19-cv-00324 Document
             1:19-cv-00324-TJK  Document 12-3
                                         1 Filed 02/07/19
                                              Filed 03/20/19Page 6 of6212of 135
                                                              Page



         20.!   At 3:35 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes that “Jerry was prepared to stab a principle Trump supporter in the back, he was

perfectly prepared to bear false witness against me, even though I had done nothing in my entire

life other than help him.”

         21.!   At 4:20 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes that “all I ever did was show Jerry Corsi friendship and support and try to help him and

his family and what I get is Judas Iscariot, the willingness to testify against me and help the deep

state bury me….and then he makes up this story about helping me formulate a cover story.”

         22.!   At 6:26 in the InfoWars Video, Defendant Stone falsely publishes that “you can

always tell when Jerry Corsi is lying because his lips are moving….”

         23.!   Defendant Stone made these false, misleading and defamatory statements with

malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

reckless disregard for its truthfulness. These statements falsely and misleadingly state that

Plaintiff Corsi was fired from World Net Daily, that he committed perjury (a federal offense),

and that he is an untruthful person.

         24.!   On January 2, 2019, Defendant Stone published an article on www.infowars.com

titled “ROGER STONE BELIEVES JEROME CORSI WORKS FOR MUELLER4” in which

Defendant Stone falsely, misleadingly, and maliciously writes, “Before you decide that Corsi is a

hero you should be well aware of the fact that the good doctor was prepared to bear false witness

against others in the Trump orbit if he thought it would save his own skin.”

         25.!   Defendant Stone made these false, misleading and defamatory statements with

malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

reckless disregard for its truthfulness. These statements falsely and misleadingly state that
4
    https://www.infowars.com/roger-stone-the-treachery-of-jerome-corsi/


                                                 6
        CaseCase 1:19-cv-00324 Document
            1:19-cv-00324-TJK  Document 12-3
                                        1 Filed 02/07/19
                                             Filed 03/20/19Page 7 of6312of 135
                                                             Page



Plaintiff Corsi committed perjury (a federal offense), and that he is an untruthful person.

        26.!     In another appearance on InfoWars, which was posted to YouTube5 on January

17, 2019, Defendant Stone at 6:22 falsely and misleadingly publishes that “He [Corsi] was

perfectly willing to bear false witness against me on multiple points that are complete

fabrications.”

        27.!     In another appearance on InfoWars, which was posted to YouTube6 on January

24, 2019, Defendant Stone at 5:58 falsely and misleadingly publishes that “the good doctor

[Corsi] has told a number of lies. In fact, he’s starting to conflate his lies…. he was perfectly

willing to lie about me…. but now lying about Alex Jones, lying about InfoWars, lying about Dr.

Jones, who’s one of the nicest, gentlest, sweetest, most honest men I have ever met, it’s beyond

the pale…. Jerry Corsi can no longer be believed.”

        28.!     In the same appearance, Defendant Stone at 8:34 falsely and misleadingly

publishes that, “I think you’ve [Corsi] been deep state from the beginning. Your whole birther

thing is used as a club to destroy conservatives….I look forward to our confrontation. I will

demolish you. You’re a fraudster, out of your alcoholic haze you have made up lies about David

Jones and Alex Jones and Roger Stone and now I suspect they want you to lie about the

President.” This is clearly a threat, as well as being defamatory. It is akin to the threats against

Person 2 in the Mueller Indictment, Randy Credico, who Defendant Stone, as set forth in the

Mueller Indictment, based on Stone’s own words contained in his own documentary evidence,

threatened kill along with Credico’s dog.

        29.!     Defendant Stone made these false, misleading and defamatory statements with

malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

5
    https://www.youtube.com/watch?v=GJd8YBDvm1Q
6
    https://www.youtube.com/watch?v=fXUlJZRxe6E


                                                 7
       CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK  Document 12-3
                                       1 Filed 02/07/19
                                            Filed 03/20/19Page 8 of6412of 135
                                                            Page



reckless disregard for their truthfulness. These statements falsely and misleadingly state that

Plaintiff Corsi committed perjury (a federal offense), is an untruthful person, and is an alcoholic.

They also contain threats against Plaintiff Corsi.

                                   FIRST CAUSE OF ACTION
                                          Defamation

        30.!     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        31.!     Defendant Stone published malicious, false, misleading and defamatory

statements of and concerning Plaintiff Corsi in this judicial district, nationwide, and worldwide.

        32.!     These false and misleading statements were published with malice, as Defendant

Stone knew that they were false and misleading, or at a minimum acted with a reckless disregard

for the truth.

        33.!     Plaintiff Corsi has been severely harmed and damaged by these false and

misleading statements because they subjected him to hatred, distrust, ridicule, contempt, and

disgrace.

        34.!     Plaintiff Corsi has been damaged by these false and misleading statements

because they injured Plaintiff Corsi in his profession and business as a journalist and author,

whose credibility is the most important trait, as well as severely injured and damaged him

personally.

                                 SECOND CAUSE OF ACTION
                                     Defamation Per Se

        35.!     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        36.!     Defendant Stone, as alleged herein, published numerous false, misleading and




                                                  8
       CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK  Document 12-3
                                       1 Filed 02/07/19
                                            Filed 03/20/19Page 9 of6512of 135
                                                            Page



defamatory statements to severely harm and damage Plaintiff Corsi, which were republished

elsewhere, and through surrogates, which publish the falsity that Plaintiff Corsi has committed

crimes, including perjury, and engaged in moral turpitude in the form of alcoholism, as set forth

in the preceding paragraphs.

        37.!    These false, misleading and defamatory statements were published in this district

and on the internet and elsewhere, domestically and for the entire world to see and hear and

specifically Stone published false and misleading facts, inter alia, that Plaintiff’s conduct,

characteristics or a condition is incompatible with the proper exercise of his lawful business,

trade, profession or office.

        38.!    These false and misleading statements were published with malice, as Defendant

Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

disregard for the truth.

        39.!    This statements are per se defamatory because they falsely and misleadingly

publish that Plaintiff Corsi committed perjury, which is a federal offense and felony. Defamation

per se gives rise to the presumption that severe harm and damage has arisen by virtue of the false

and misleading statements.

        40.!    These false, misleading, and defamatory statements are defamatory per se and

these false and misleading statements severely harmed and damaged Plaintiff Corsi in his

profession and business as a journalist and author, whose credibility is the most important trait,

as well as personally.

                                  THIRD CAUSE OF ACTION
                                   Defamation by Implication

        41.!    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.



                                                  9
       CaseCase 1:19-cv-00324 Document 1
            1:19-cv-00324-TJK             Filed
                                       12-3      02/07/19
                                              Filed        Page
                                                    03/20/19    10 of
                                                             Page  6612
                                                                      of 135



        42.!    Defendant Stone published numerous false, misleading and defamatory

statements about Plaintiff Corsi, as set forth in the preceding paragraphs.

        43.!    These false, misleading and defamatory statements were published on the internet

and published and republished elsewhere in this district, domestically and for the entire world to

see and hear.

        44.!    These false and misleading statements were published with malice, as Defendant

Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

disregard for the truth.

        45.!    These statements created the false and misleading implication that Plaintiff Corsi

is dishonest, committed perjury and is an alcoholic, among other false and misleading statements

as pled in the preceding paragraphs.

        46.!    Plaintiff Corsi has been severely harmed and damaged by these false and

misleading statements because they subject him to hatred, distrust, ridicule, contempt, and

disgrace.

        47.!    Plaintiff Corsi has been damaged by these false and misleading statements

because the statements severely harmed and damaged Plaintiff Corsi in his profession as a

journalist and author, whose credibility is the most important trait, as well as personally.

                                FOURTH CAUSE OF ACTION
                           Intentional Infliction of Emotional Distress

        48.!    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        49.!    Defendant Stone engaged in extreme and outrageous conduct by threatening

Plaintiff Corsi, in concert with Stone, who has made death threats to at least one witness

involved in Special Counsel Mueller’s Russian collusion investigation, Person 2 Randy Credico.



                                                 10
      CaseCase 1:19-cv-00324 Document 1
           1:19-cv-00324-TJK             Filed
                                      12-3      02/07/19
                                             Filed        Page
                                                   03/20/19    11 of
                                                            Page  6712
                                                                     of 135



       50.!    Defendant Stone knowingly and intentionally threatened Plaintiff Corsi, in a

manner similar to other death threats he made to at least one material witness, involved in

Special Counsel Mueller’s Russian collusion investigation, such as Randy Credico, Person 2 in

the Mueller Indictment.

       51.!    Defendant Stone’s extreme and outrageous conduct directly caused Plaintiff Corsi

severe emotional distress and resulting severe harm and damage.

                                  FIFTH CAUSE OF ACTION
                                          Assault

       52.!    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

       53.!    Defendant Stone placed Plaintiff Corsi in apprehension of an imminent harmful or

offensive contact and physical harm and death, by coercing and threatening Plaintiff Corsi, in a

similar manner he has used to make death threats to at least one material witness involved in

Special Counsel Mueller’s Russian collusion investigation, such as Person 2 in the Mueller

Indictment, Randy Credico.

       54.!    The threats issued by Defendant Stone are credible, as he portrays himself as a

“mafia” figure, as set forth above.

       55.!    Plaintiff Corsi did not consent to Defendant Stone’ conduct.

       56.!    As a direct and proximate result of Defendant Stone’s wrongful conduct, Plaintiff

Corsi suffered conscious pain, suffering, severe emotional distress and the fear of imminent

serious bodily injury or death, and other mental and physical injuries, and Plaintiff was severely

harmed and damaged thereby.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Dr. Jerome Corsi prays for judgment against Defendant Stone as



                                                 11
       CaseCase 1:19-cv-00324 Document 1
            1:19-cv-00324-TJK             Filed
                                       12-3      02/07/19
                                              Filed        Page
                                                    03/20/19    12 of
                                                             Page  6812
                                                                      of 135



follows:

a.!    Awarding Plaintiff Corsi compensatory including actual, consequential, incidental and

punitive damages for malicious tortious conduct in an amount to be determined at trial and in

excess of $25, 000,000 U.S. Dollars. While Stone feigns being financially destitute as a result of

his legal problems and uses this to raise money for his legal defense fund, on information and

belief he is wealthy, perhaps hiding his wealth in overseas bank accounts.

b.!    Awarding Plaintiff Corsi attorney’s fees and costs.

c.!    Granting any further relief as the Court deems appropriate including preliminary and

permanent injunctive relief, as well as the entry of a gag order against Defendant Stone in his

criminal prosecution before this Court in order that he be prevented from intimidating, coercing

and threatening material witnesses, such as Plaintiff Corsi, who are likely to be subpoenaed to

testify at his trial. In this regard, Plaintiff Corsi will also, with leave of court requested, file an

amicus brief arguing for a gag order on Defendant Stone in the related criminal case United

States of America v. Stone, 19-cr-18 (D.D.C).

Dated: February 7, 2019                                        Respectfully Submitted,


                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               KLAYMAN LAW GROUP, P.A.
                                                               D.C. Bar Number: 334581
                                                               2020 Pennsylvania Ave NW #800
                                                               Washington, DC, 20006
                                                               Telephone: (310)-595-0800
                                                               Email: leklayman@gmail.com
                                                               Counsel for Plaintiff




                                                  12
      CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK Document 1-1
                                      12-3 Filed
                                             Filed02/07/19
                                                   03/20/19 Page
                                                             Page1 69
                                                                   of 24
                                                                      of 135



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                    *    CRIMINAL NO.
                                             *
         v.                                  *    Grand Jury Original
                                             *
 ROGER JASON STONE, JR.,                     *    18 U.S.C. §§ 1001, 1505, 1512, 2
                                             *
                Defendant.                   *
                                             *
                                             *
                                             *
                                          *******

                                        INDICTMENT

The Grand Jury for the District of Columbia charges:

                                          Introduction

1.     By in or around May 2016, the Democratic National Committee (“DNC”) and the

Democratic Congressional Campaign Committee (“DCCC”) became aware that their computer

systems had been compromised by unauthorized intrusions and hired a security company

(“Company 1”) to identify the extent of the intrusions.

2.     On or about June 14, 2016, the DNC—through Company 1—publicly announced that it

had been hacked by Russian government actors.

3.     From in or around July 2016 through in or around November 2016, an organization

(“Organization 1”), which had previously posted documents stolen by others from U.S. persons,

entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

and the personal email account of the chairman of the U.S. presidential campaign of Hillary

Clinton (“Clinton Campaign”).
      CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK Document 1-1
                                      12-3 Filed
                                             Filed02/07/19
                                                   03/20/19 Page
                                                             Page2 70
                                                                   of 24
                                                                      of 135



       a.     On or about July 22, 2016, Organization 1 released documents stolen from the

              DNC.

       b.     Between on or about October 7, 2016 and on or about November 7, 2016,

              Organization 1 released approximately 33 tranches of documents that had been

              stolen from the personal email account of the Clinton Campaign chairman, totaling

              over 50,000 stolen documents.

4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

of Donald J. Trump (“Trump Campaign”) until in or around August 2015, and maintained regular

contact with and publicly supported the Trump Campaign through the 2016 election.

5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

Organization 1 and information it might have had that would be damaging to the Clinton

Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

releases by Organization 1.

6.     By in or around early August 2016, STONE was claiming both publicly and privately to

have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

a public statement denying direct communication with STONE. Thereafter, STONE said that his

communication with Organization 1 had occurred through a person STONE described as a “mutual

friend,” “go-between,” and “intermediary.” STONE also continued to communicate with members

of the Trump Campaign about Organization 1 and its intended future releases.

7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

Select Committee on Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence

(“SSCI”), and the Federal Bureau of Investigation (“FBI”) opened or announced their respective



                                               2
      CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK Document 1-1
                                      12-3 Filed
                                             Filed02/07/19
                                                   03/20/19 Page
                                                             Page3 71
                                                                   of 24
                                                                      of 135



investigations into Russian interference in the 2016 U.S. presidential election, which included

investigating STONE’s claims of contact with Organization 1.

8.     In response, STONE took steps to obstruct these investigations. Among other steps to

obstruct the investigations, STONE:

       a.     Made multiple false statements to HPSCI about his interactions regarding

              Organization 1, and falsely denied possessing records that contained evidence of

              these interactions; and

       b.     Attempted to persuade a witness to provide false testimony to and withhold

              pertinent information from the investigations.

                                  Other Relevant Individuals

9.     Person 1 was a political commentator who worked with an online media publication during

the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

campaign, including about the release of stolen documents by Organization 1.

10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

as an “intermediary,” “go-between,” and “mutual friend” to the head of Organization 1. In a

follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

claimed Person 2 was the “gentleman who confirmed for Mr. Stone” that the head of

Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”

                                          Background

            STONE’s Communications About Organization 1 During the Campaign

11.    By in or around June and July 2016, STONE informed senior Trump Campaign officials

that he had information indicating Organization 1 had documents whose release would be




                                               3
      CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK Document 1-1
                                      12-3 Filed
                                             Filed02/07/19
                                                   03/20/19 Page
                                                             Page4 72
                                                                   of 24
                                                                      of 135



damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

at the Ecuadorian Embassy in London, United Kingdom.

12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

Campaign official was directed to contact STONE about any additional releases and what other

damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

told the Trump Campaign about potential future releases of damaging material by Organization 1.

13.    STONE also corresponded with associates about contacting Organization 1 in order to

obtain additional emails damaging to the Clinton Campaign.

       a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

              “Get to [the head of Organization 1].” The body of the message read, “Get to [the

              head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending

              [Organization 1] emails . . . they deal with Foundation, allegedly.” On or about the

              same day, Person 1 forwarded STONE’s email to an associate who lived in the

              United Kingdom and was a supporter of the Trump Campaign.

       b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, “Call

              me MON.” The body of the email read in part that Person 1’s associate in the

              United Kingdom “should see [the head of Organization 1].”

       c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

              currently in Europe and planned to return in or around mid-August. Person 1 stated

              in part, “Word is friend in embassy plans 2 more dumps. One shortly after I’m

              back. 2nd in Oct. Impact planned to be very damaging.” The phrase “friend in

              embassy” referred to the head of Organization 1. Person 1 added in the same email,

              “Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w



                                               4
      CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK Document 1-1
                                      12-3 Filed
                                             Filed02/07/19
                                                   03/20/19 Page
                                                             Page5 73
                                                                   of 24
                                                                      of 135



              enemy if they are not ready to drop HRC. That appears to be the game hackers are

              now about. Would not hurt to start suggesting HRC old, memory bad, has stroke –

              neither he nor she well. I expect that much of next dump focus, setting stage for

              Foundation debacle.”

14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

STONE made repeated statements about information he claimed to have learned from the head of

Organization 1.

       a.     On or about August 8, 2016, STONE attended a public event at which he stated, “I

              actually have communicated with [the head of Organization 1]. I believe the next

              tranche of his documents pertain to the Clinton Foundation, but there’s no telling

              what the October surprise may be.”

       b.     On or about August 12, 2016, STONE stated during an interview that he was “in

              communication with [the head of Organization 1]” but was “not at liberty to discuss

              what I have.”

       c.     On or about August 16, 2016, STONE stated during an interview that “it became

              known on this program that I have had some back-channel communication with

              [Organization 1] and [the head of Organization 1].” In a second interview on or

              about the same day, STONE stated that he “communicated with [the head of

              Organization 1]” and that they had a “mutual acquaintance who is a fine

              gentleman.”

       d.     On or about August 18, 2016, STONE stated during a television interview that he

              had communicated with the head of Organization 1 through an “intermediary,

              somebody who is a mutual friend.”



                                              5
      CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK Document 1-1
                                      12-3 Filed
                                             Filed02/07/19
                                                   03/20/19 Page
                                                             Page6 74
                                                                   of 24
                                                                      of 135



       e.     On or about August 23, 2016, Person 2 asked STONE during a radio interview,

              “You’ve been in touch indirectly with [the head of Organization 1]. . . . Can you

              give us any kind of insight? Is there an October surprise happening?” STONE

              responded, “Well, first of all, I don’t want to intimate in any way that I control or

              have influence with [the head of Organization 1] because I do not. . . . We have a

              mutual friend, somebody we both trust and therefore I am a recipient of pretty good

              information.”

15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

including by text message and email, with Person 2 about Organization 1 and what the head of

Organization 1 planned to do.

       a.     On or about August 19, 2016, Person 2 sent a text message to STONE that read in

              part, “I’m going to have [the head of Organization 1] on my show next Thursday.”

              On or about August 21, 2016, Person 2 sent another text message to STONE,

              writing in part, “I have [the head of Organization 1] on Thursday so I’m completely

              tied up on that day.”

       b.     On or about August 25, 2016, the head of Organization 1 was a guest on Person 2’s

              radio show for the first time. On or about August 26, 2016, Person 2 sent a text

              message to STONE that stated, “[the head of Organization 1] talk[ed] about you

              last night.” STONE asked what the head of Organization 1 said, to which Person 2

              responded, “He didn’t say anything bad we were talking about how the Press is

              trying to make it look like you and he are in cahoots.”

       c.     On or about August 27, 2016, Person 2 sent text messages to STONE that said, “We

              are working on a [head of Organization 1] radio show,” and that he (Person 2) was



                                               6
CaseCase 1:19-cv-00324 Document
     1:19-cv-00324-TJK Document 1-1
                                12-3 Filed
                                       Filed02/07/19
                                             03/20/19 Page
                                                       Page7 75
                                                             of 24
                                                                of 135



      “in charge” of the project. In a text message sent later that day, Person 2 added,

      “[The head of Organization 1] has kryptonite on Hillary.”

d.    On or about September 18, 2016, STONE sent a text message to Person 2 that said,

      “I am e-mailing u a request to pass on to [the head of Organization 1].” Person 2

      responded “Ok,” and added in a later text message, “[j]ust remember do not name

      me as your connection to [the head of Organization 1] you had one before that you

      referred to.”

             i.       On or about the same day, September 18, 2016, STONE emailed

                      Person 2 an article with allegations against then-candidate Clinton

                      related to her service as Secretary of State. STONE stated, “Please

                      ask [the head of Organization 1] for any State or HRC e-mail from

                      August 10 to August 30—particularly on August 20, 2011 that

                      mention [the subject of the article] or confirm this narrative.”

             ii.      On or about September 19, 2016, STONE texted Person 2 again,

                      writing, “Pass my message . . . to [the head of Organization 1].”

                      Person 2 responded, “I did.” On or about September 20, 2016,

                      Person 2 forwarded the request to a friend who was an attorney with

                      the ability to contact the head of Organization 1. Person 2 blind-

                      copied STONE on the forwarded email.

e.    On or about September 30, 2016, Person 2 sent STONE via text message a

      photograph of Person 2 standing outside the Ecuadorian Embassy in London where

      the head of Organization 1 was located.




                                        7
      CaseCase 1:19-cv-00324 Document
           1:19-cv-00324-TJK Document 1-1
                                      12-3 Filed
                                             Filed02/07/19
                                                   03/20/19 Page
                                                             Page8 76
                                                                   of 24
                                                                      of 135



       f.     On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

              messages that stated, “big news Wednesday . . . now pretend u don’t know me . . .

              Hillary’s campaign will die this week.” In the days preceding these messages, the

              press had reported that the head of Organization 1 planned to make a public

              announcement on or about Tuesday, October 4, 2016, which was reported to be the

              ten-year anniversary of the founding of Organization 1.

       g.     On or about October 2, 2016, STONE emailed Person 2, with the subject line

              “WTF?,” a link to an article reporting that Organization 1 was canceling its “highly

              anticipated Tuesday announcement due to security concerns.” Person 2 responded

              to STONE, “head fake.”

       h.     On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

              “Did [the head of Organization 1] back off.” On or about October 3, 2016, Person

              2 initially responded, “I can’t tal[k] about it.” After further exchanges with

              STONE, Person 2 said, “I think it[’]s on for tomorrow.” Person 2 added later that

              day, “Off the Record Hillary and her people are doing a full-court press they [sic]

              keep [the head of Organization 1] from making the next dump . . . That’s all I can

              tell you on this line . . . Please leave my name out of it.”

16.    In or around October 2016, STONE made statements about Organization 1’s future

releases, including statements similar to those that Person 2 made to him. For example:

       a.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

              Campaign, “Spoke to my friend in London last night. The payload is still coming.”

       b.     Also on or about October 3, 2016, STONE received an email from a reporter who

              had connections to a high-ranking Trump Campaign official that asked, “[the head



                                                8
       CaseCase 1:19-cv-00324 Document
            1:19-cv-00324-TJK Document 1-1
                                       12-3 Filed
                                              Filed02/07/19
                                                    03/20/19 Page
                                                              Page9 77
                                                                    of 24
                                                                       of 135



                 of Organization 1] – what’s he got? Hope it’s good.” STONE responded in part,

                 “It is. I’d tell [the high-ranking Trump Campaign official] but he doesn’t call me

                 back.”

       c.        On or about October 4, 2016, the head of Organization 1 held a press conference

                 but did not release any new materials pertaining to the Clinton Campaign. Shortly

                 afterwards, STONE received an email from the high-ranking Trump Campaign

                 official asking about the status of future releases by Organization 1. STONE

                 answered that the head of Organization 1 had a “[s]erious security concern” but that

                 Organization 1 would release “a load every week going forward.”

       d.        Later that day, on or about October 4, 2016, the supporter involved with the Trump

                 Campaign asked STONE via text message if he had “hear[d] anymore from

                 London.” STONE replied, “Yes - want to talk on a secure line - got Whatsapp?”

                 STONE subsequently told the supporter that more material would be released and

                 that it would be damaging to the Clinton Campaign.

17.    On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

Clinton Campaign chairman. Shortly after Organization 1’s release, an associate of the high-

ranking Trump Campaign official sent a text message to STONE that read “well done.” In

subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

having correctly predicted the October 7, 2016 release.

                                         The Investigations

18.    In or around 2017, government officials publicly disclosed investigations into Russian

interference in the 2016 U.S. presidential election and possible links to individuals associated with

the campaigns.



                                                  9
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 1078
                                                             Page  of of
                                                                      24135



       a.     On or about January 13, 2017, the chairman and vice chairman of SSCI announced

              the committee would conduct an inquiry that would investigate, among other

              things, any intelligence regarding links between Russia and individuals associated

              with political campaigns, as well as Russian cyber activity and other “active

              measures” directed against the United States in connection with the 2016 election.

       b.     On or about January 25, 2017, the chairman and ranking member of HPSCI

              announced that HPSCI had been conducting an inquiry similar to SSCI’s.

       c.     On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

              hearing and publicly disclosed that the FBI was investigating Russian interference

              in the 2016 election and possible links and coordination between the Trump

              Campaign and the Russian government.

       d.     By in or around August 2017, news reports stated that a federal grand jury had

              opened an investigation into matters relating to Russian government efforts to

              interfere in the 2016 election, including possible links and coordination between

              the Trump Campaign and the Russian government.

                            STONE’s False Testimony to HPSCI

19.    In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

before the committee and produce:

              Any documents, records, electronically stored information
              including e-mail, communication, recordings, data and tangible
              things (including, but not limited to, graphs, charts, photographs,
              images and other documents) regardless of form, other than those
              widely available (e.g., newspaper articles) that reasonably could
              lead to the discovery of any facts within the investigation’s publicly-
              announced parameters.

On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that “Mr.



                                                10
          Case
       Case    1:19-cv-00324 Document
            1:19-cv-00324-TJK Document1-1
                                       12-3Filed  02/07/19
                                              Filed 03/20/19Page 1179
                                                              Page  of of
                                                                       24135



Stone has no documents, records, or electronically stored information, regardless of form, other

than those widely available that reasonably could lead to the discovery of any facts within the

investigation’s publicly-announced parameters.”

20.    On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

part of the committee’s ongoing investigation. In his opening statement, STONE stated, “These

hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

[Organization 1].” STONE further stated that “[m]embers of this Committee” had made certain

“assertions against me which must be rebutted here today,” which included “[t]he charge that I

knew in advance about, and predicted, the hacking of Clinton campaign chairman[’s] email, [and]

that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

regarding Hillary Clinton.”

21.    In the course of his HPSCI testimony, STONE made deliberately false and misleading

statements to the committee concerning, among other things, his possession of documents

pertinent to HPSCI’s investigation; the source for his early August 2016 statements about

Organization 1; requests he made for information from the head of Organization 1; his

communications with his identified intermediary; and his communications with the Trump

Campaign about Organization 1.

  STONE’s False and Misleading Testimony About His Possession of Documents Pertinent to
                                 HPSCI’s Investigation

22.    During his HPSCI testimony, STONE was asked, “So you have no emails to anyone

concerning the allegations of hacked documents . . . or any discussions you have had with third

parties about [the head of Organization 1]? You have no emails, no texts, no documents

whatsoever, any kind of that nature?” STONE falsely and misleadingly answered, “That is correct.


                                                 11
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 1280
                                                             Page  of of
                                                                      24135



Not to my knowledge.”

23.    In truth and in fact, STONE had sent and received numerous emails and text messages

during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

hacked emails. At the time of his false testimony, STONE was still in possession of many of these

emails and text messages, including:

       a.     The email from STONE to Person 1 on or about July 25, 2016 that read in part,

              “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and get

              the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”;

       b.     The email from STONE to Person 1 on or about July 31, 2016 that said an associate

              of Person 1 “should see [the head of Organization 1].”;

       c.     The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

              “Word is friend in embassy plans 2 more dumps. One shortly after I’m back. 2nd

              in Oct. Impact planned to be very damaging.”;

       d.     Dozens of text messages and emails, beginning on or about August 19, 2016 and

              continuing through the election, between STONE and Person 2 in which they

              discussed Organization 1 and the head of Organization 1;

       e.     The email from STONE on or about October 3, 2016 to the supporter involved with

              the Trump Campaign, which read in part, “Spoke to my friend in London last night.

              The payload is still coming.”; and

       f.     The emails on or about October 4, 2016 between STONE and the high-ranking

              member of the Trump Campaign, including STONE’s statement that Organization

              1 would release “a load every week going forward.”




                                               12
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 1381
                                                             Page  of of
                                                                      24135



24.    By falsely claiming that he had no emails or text messages in his possession that referred

to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

in his possession that could have shown that other aspects of his testimony were false and

misleading.

      STONE’s False and Misleading Testimony About His Early August 2016 Statements

25.    During his HPSCI testimony on or about September 26, 2017, STONE was asked to

explain his statements in early August 2016 about being in contact with the head of Organization 1.

STONE was specifically asked about his statement on or about August 8, 2016 that “I’ve actually

communicated with [the head of Organization 1],” as well as his statement on or about August 12,

2016 that he was “in communication with [the head of Organization 1]” but was “not at liberty to

discuss what I have.”

26.    STONE responded that his public references to having a means of contacting Organization

1 referred exclusively to his contact with a journalist, who STONE described as a “go-between, as

an intermediary, as a mutual friend” of the head of Organization 1. STONE stated that he asked

this individual, his intermediary, “to confirm what [the head of Organization 1] ha[d] tweeted,

himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them.” STONE

further stated that the intermediary “was someone I knew had interviewed [the head of

Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st.” STONE

declined to tell HPSCI the name of this “intermediary” but provided a description in his testimony

that was consistent with Person 2.

27.    On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

identified Person 2 by name as the “gentleman who confirmed for Mr. Stone” that the head of

Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”



                                                13
          Case
       Case    1:19-cv-00324 Document
            1:19-cv-00324-TJK Document1-1
                                       12-3Filed  02/07/19
                                              Filed 03/20/19Page 1482
                                                              Page  of of
                                                                       24135



28.    STONE’s explanation of his August 2016 statements about communicating with the head

of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

August 12, 2016 public statements. Similarly, at the time STONE made his August 2016

statements, STONE had directed Person 1—not Person 2—to contact the head of Organization 1.

And Person 1—not Person 2—had told STONE in advance of STONE’s August 8 and August 12,

2016 public statements that “[w]ord is friend in embassy plans 2 more dumps,” including one in

October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

contacted to serve as a “go-between,” “intermediary,” or other source of information from

Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

HPSCI’s questioning about STONE’s August 8 and August 12, 2016 statements.

 STONE’s False and Misleading Testimony About Requests He Made for Information from the
                                 Head of Organization 1

29.    During his HPSCI testimony, STONE was asked, “[W]hat was the extent of the

communication with [the intermediary]?” STONE replied, “I asked him to confirm . . . that the

tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have . . . Hillary

Clinton emails and that they would release them.” STONE was then asked, “Did you ask [the

intermediary] to communicate anything else to [the head of Organization 1]?” STONE falsely and

misleadingly responded, “I did not.” STONE was then asked, “Did you ask [the intermediary] to

do anything on your own behalf?” STONE falsely and misleadingly responded, “I did not.”

30.    In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

head of Organization 1 for documents that STONE believed would be damaging to the Clinton

Campaign. For example:

       a.      As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                  14
          Case
       Case    1:19-cv-00324 Document
            1:19-cv-00324-TJK Document1-1
                                       12-3Filed  02/07/19
                                              Filed 03/20/19Page 1583
                                                              Page  of of
                                                                       24135



                  read, “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and

                  get the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”

        b.        On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                  “I am e-mailing u a request to pass on to [the head of Organization 1],” and then

                  emailed Person 2 an article with allegations against then-candidate Clinton related

                  to her service as Secretary of State. STONE added, “Please ask [the head of

                  Organization 1] for any State or HRC e-mail from August 10 to August 30—

                  particularly on August 20, 2011 that mention [the subject of the article] or confirm

                  this narrative.”

        c.        On or about September 19, 2016, STONE texted Person 2 again, writing “Pass my

                  message . . . to [the head of Organization 1].” Person 2 responded, “I did,” and the

                  next day Person 2, on an email blind-copied to STONE, forwarded the request to

                  an attorney who had the ability to contact the head of Organization 1.

      STONE’s False and Misleading Testimony About Communications with His Identified
                                        Intermediary

31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

had never communicated with his intermediary in writing in any way. During one exchange,

STONE falsely and misleadingly claimed only to have spoken with the intermediary

telephonically:

                  Q:      [H]ow did you communicate with the intermediary?
                  A:      Over the phone.
                  Q:      And did you have any other means of communicating with
                          the intermediary?
                  A:      No.
                  Q:      No text messages, no – none of the list, right?

                                                   15
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 1684
                                                             Page  of of
                                                                      24135



               A:     No.

Later during his testimony, STONE again falsely denied ever communicating with his

intermediary in writing:

               Q:     So you never communicated with your intermediary in
                      writing in any way?
               A:     No.
               Q:     Never emailed him or texted him?
               A:     He’s not an email guy.
               Q:     So all your conversations with him were in person or over
                      the phone.
               A:     Correct.

32.    In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

HPSCI as his intermediary) engaged in frequent written communication by email and text

message. STONE also engaged in frequent written communication by email and text message

with Person 1, who also provided STONE with information regarding Organization 1.

33.    Written communications between STONE and Person 1 and between STONE and Person 2

continued through STONE’s HPSCI testimony. Indeed, on or about September 26, 2017—the day

that STONE testified before HPSCI and denied having ever sent or received emails or text

messages from Person 2—STONE and Person 2 exchanged over thirty text messages.

34.    Certain electronic messages between STONE and Person 1 and between STONE and

Person 2 would have been material to HPSCI. For example:

       a.      In or around July 2016, STONE emailed Person 1 to “get to” the head of

               Organization 1 and obtain the pending emails.

       b.      In or around September 2016, STONE sent messages directing Person 2 to pass a

               request to the head of Organization 1.

       c.      On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                               16
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 1785
                                                             Page  of of
                                                                      24135



              line “Back channel bs.” In the email, Person 2 wrote, “Well I have put together

              timelines[] and you [] said you have a back-channel way back a month before I had

              [the head of Organization 1] on my show . . . I have never had a conversation with

              [the head of Organization 1] other than my radio show . . . I have pieced it all

              together . . . so you may as well tell the truth that you had no back-channel or there’s

              the guy you were talking about early August.”

 STONE’s False and Misleading Testimony About Communications with the Trump Campaign

35.    During his HPSCI testimony, STONE was asked, “did you discuss your conversations with

the intermediary with anyone involved in the Trump campaign?” STONE falsely and misleadingly

answered, “I did not.” In truth and in fact, and as described above, STONE spoke to multiple

individuals involved in the Trump Campaign about what he claimed to have learned from his

intermediary to Organization 1, including the following:

       a.     On multiple occasions, STONE told senior Trump Campaign officials about

              materials possessed by Organization 1 and the timing of future releases.

       b.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

              Campaign, “Spoke to my friend in London last night. The payload is still coming.”

       c.     On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

              that the head of Organization 1 had a “[s]erious security concern” but would release

              “a load every week going forward.”

  Attempts to Prevent Person 2 from Contradicting STONE’s False Statements to HPSCI

36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that

identified Person 2 as his “intermediary” to Organization 1. STONE urged Person 2, if asked by

HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2



                                                17
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 1886
                                                             Page  of of
                                                                      24135



who provided STONE with the basis for STONE’s early August 2016 statements about contact

with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

effort to prevent Person 2 from contradicting STONE’s false statements to HPSCI.

37.    In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily

before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

was the identified intermediary or that Person 2 could not remember what he had told STONE.

Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

incrimination. For example:

       a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

              his lawyer wanted to see him (Person 2). STONE responded, “‘Stonewall it. Plead

              the fifth. Anything to save the plan’ . . . Richard Nixon.” On or about November

              20, 2017, Person 2 informed HPSCI that he declined HPSCI’s request for a

              voluntary interview.

       b.     On or about November 21, 2017, Person 2 texted STONE, “I was told that the house

              committee lawyer told my lawyer that I will be getting a subpoena.” STONE

              responded, “That was the point at which your lawyers should have told them you

              would assert your 5th Amendment rights if compelled to appear.”

       c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

              testimony before HPSCI. Person 2 informed STONE of the subpoena.

       d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

              Person 2. Person 1 responded, “Are you sure you want to make something out of



                                              18
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 1987
                                                             Page  of of
                                                                      24135



              this now? Why not wait to see what [Person 2] does. You may be defending

              yourself too much—raising new questions that will fuel new inquiries. This may

              be a time to say less, not more.” STONE responded by telling Person 1 that

              Person 2 “will take the 5th—but let’s hold a day.”

       e.     On multiple occasions, including on or about December 1, 2017, STONE told

              Person 2 that Person 2 should do a “Frank Pentangeli” before HPSCI in order to

              avoid contradicting STONE’s testimony. Frank Pentangeli is a character in the film

              The Godfather: Part II, which both STONE and Person 2 had discussed, who

              testifies before a congressional committee and in that testimony claims not to know

              critical information that he does in fact know.

       f.     On or about December 1, 2017, STONE texted Person 2, “And if you turned over

              anything to the FBI you’re a fool.” Later that day, Person 2 texted STONE, “You

              need to amend your testimony before I testify on the 15th.” STONE responded, “If

              you testify you’re a fool. Because of tromp I could never get away with a certain

              [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

              gets indicted for perjury if you’re stupid enough to testify.”

38.    On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

Fifth Amendment privilege against self-incrimination if required to appear by subpoena. Person 2

invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

STONE’s previous testimony to Congress was false.

39.    Following Person 2’s invocation of his Fifth Amendment privilege not to testify before

HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

Russian interference in the 2016 election and what information Person 2 would provide to



                                                19
          Case
       Case    1:19-cv-00324 Document
            1:19-cv-00324-TJK Document1-1
                                       12-3Filed  02/07/19
                                              Filed 03/20/19Page 2088
                                                              Page  of of
                                                                       24135



investigators.   During these conversations, STONE repeatedly made statements intended to

prevent Person 2 from cooperating with the investigations. For example:

       a.        On or about December 24, 2017, Person 2 texted STONE, “I met [the head of

                 Organization 1] for f[i]rst time this yea[r] sept 7 . . . docs prove that. . . . You should

                 be honest w fbi . . . there was no back channel . . . be honest.” STONE replied

                 approximately two minutes later, “I’m not talking to the FBI and if your smart you

                 won’t either.”

       b.        On or about April 9, 2018, STONE wrote in an email to Person 2, “You are a rat.

                 A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                 you to shreds.” STONE also said he would “take that dog away from you,”

                 referring to Person 2’s dog. On or about the same day, STONE wrote to Person 2,

                 “I am so ready. Let’s get it on. Prepare to die [expletive].”

       c.        On or about May 21, 2018, Person 2 wrote in an email to STONE, “You should

                 have just been honest with the house Intel committee . . . you’ve opened yourself

                 up to perjury charges like an idiot.” STONE responded, “You are so full of

                 [expletive]. You got nothing. Keep running your mouth and I’ll file a bar

                 complaint against your friend [the attorney who had the ability to contact the head

                 of Organization 1].”




                                                     20
          Case
       Case    1:19-cv-00324 Document
            1:19-cv-00324-TJK Document1-1
                                       12-3Filed  02/07/19
                                              Filed 03/20/19Page 2189
                                                              Page  of of
                                                                       24135



                                        COUNT ONE
                                  (Obstruction of Proceeding)

40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

41.     From in or around May 2017 through at least December 2017, within the District of

Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

exercise of the power of inquiry under which any inquiry and investigation is being had by either

House, and any committee of either House and any joint committee of the Congress, to wit:

STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

STONE failed to turn over and lied about the existence of responsive records to HPSCI’s requests

about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

misleadingly describing communications with Person 2; and STONE attempted to have Person 2

testify falsely before HPSCI or prevent him from testifying.

        All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                21
          Case
       Case    1:19-cv-00324 Document
            1:19-cv-00324-TJK Document1-1
                                       12-3Filed  02/07/19
                                              Filed 03/20/19Page 2290
                                                              Page  of of
                                                                       24135



                                 COUNTS TWO THROUGH SIX
                                     (False Statements)

42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

within the jurisdiction of the legislative branch of the Government of the United States, the

defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

materially false, fictitious, and fraudulent statements and representations, to wit:

                       Count                                       False Statement

                             2                      STONE testified falsely that he did not have
                                                    emails with third parties about the head of
                                                    Organization 1, and that he did not have any
                                                    documents, emails, or text messages that refer
                                                    to the head of Organization 1.

                             3                      STONE testified falsely that his August 2016
                                                    references to being in contact with the head of
                                                    Organization     1    were     references    to
                                                    communications with a single “go-between,”
                                                    “mutual friend,” and “intermediary,” who
                                                    STONE identified as Person 2.

                             4                      STONE testified falsely that he did not ask the
                                                    person he referred to as his “go-between,”
                                                    “mutual friend,” and “intermediary,” to
                                                    communicate anything to the head of
                                                    Organization 1 and did not ask the
                                                    intermediary to do anything on STONE’s
                                                    behalf.

                             5                      STONE testified falsely that he and the person
                                                    he referred to as his “go-between,” “mutual
                                                    friend,” and “intermediary” did not
                                                    communicate via text message or email about
                                                    Organization 1.

                             6                      STONE testified falsely that he had never
                                                    discussed his conversations with the person he
                                                    referred to as his “go-between,” “mutual

                                                 22
          Case
       Case    1:19-cv-00324 Document
            1:19-cv-00324-TJK Document1-1
                                       12-3Filed  02/07/19
                                              Filed 03/20/19Page 2391
                                                              Page  of of
                                                                       24135



                       Count                                      False Statement

                                                   friend,” and “intermediary” with anyone
                                                   involved in the Trump Campaign.


        All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                        COUNT SEVEN
                                      (Witness Tampering)

44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

45.     Between in or around September 2017 and present, within the District of Columbia and

elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

influence, delay, and prevent the testimony of any person in an official proceeding.

        All in violation of Title 18, United States Code, Section 1512(b)(1).




                                                     ________________________
                                                     Robert S. Mueller, III
                                                     Special Counsel
                                                     U.S. Department of Justice


A TRUE BILL:



________________________
Foreperson




                                                23
         Case
      Case    1:19-cv-00324 Document
           1:19-cv-00324-TJK Document1-1
                                      12-3Filed  02/07/19
                                             Filed 03/20/19Page 2492
                                                             Page  of of
                                                                      24135



Date: January 24, 2019




                                       24
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 93 of 135




              EXHIBIT 3
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 94 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 95 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 96 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 97 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 98 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 99 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 100 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 101 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 102 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 103 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 104 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 105 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 106 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 107 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 108 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 109 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 110 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 111 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 112 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 113 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 114 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 115 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 116 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 117 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 118 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 119 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 120 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 121 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 122 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 123 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 124 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 125 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 126 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 127 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 128 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 129 of 135
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 130 of 135




              EXHIBIT 4
2/25/2019                                        District12-3
                     Case 1:19-cv-00324-TJK Document      of Columbia live database
                                                                  Filed    03/20/19 Page 131 of 135
  MINUTE ORDER as to ROGER J. STONE, JR. On February 19, 2019, the Court ordered the defendant to show
  cause at a hearing to be held on February 21, 2019 as to why the media communications order entered in this
  case 36 and/or defendant's conditions of release 21 should not be modiﬁed or revoked. A hearing was held on
  this date. For the reasons set forth on the record, and based upon the entire record, including the sealed exhibit to
  the hearing 42 , the testimony of the defendant, the arguments of counsel, and the submissions of the
  parties 28 29 ﬁled in connection with the potential imposition of a media communications order, the Court
  entered the following order at the hearing: the conditions of defendant's pretrial release 21 are hereby modiﬁed to
  include the condition that, and the February 15, 2019 media communications order 36 is hereby modiﬁed to
  provide that, the defendant is prohibited from making statements to the media or in public settings about the
  Special Counsel's investigation or this case or any of the participants in the investigation or the case. The
  prohibition includes, but is not limited to, statements made about the case through the following means: radio
  broadcasts; interviews on television, on the radio, with print reporters, or on internet based media; press releases
  or press conferences; blogs or letters to the editor; and posts on Facebook, Twitter, Instagram, or any other form
  of social media. Furthermore, the defendant may not comment publicly about the case indirectly by having
  statements made publicly on his behalf by surrogates, family members, spokespersons, representatives, or
  volunteers. The order to show cause is hereby vacated. Signed by Judge Amy Berman Jackson on 2/21/19.
  (DMK) (Entered: 02/21/2019)




https://ecf.dcd.uscourts.gov/cgi-bin/DktRpt.pl?542377191940116-L_1_0-1                                                1/1
Case 1:19-cv-00324-TJK Document 12-3 Filed 03/20/19 Page 132 of 135




              EXHIBIT 5
2/27/2019                                               image1.
                      Case 1:19-cv-00324-TJK Document 12-3      peg 03/20/19 Page 133 of 135
                                                             Filed




https://mail.google.com/mail/u/0/ inbox?pro ector 1                                            1/1
2/27/2019                                               IMG_0264.
                      Case 1:19-cv-00324-TJK Document 12-3   Filedpg 03/20/19 Page 134 of 135




https://mail.google.com/mail/u/0/ inbox?pro ector 1                                             1/1
2/27/2019                                           IMG_4122.jpeg
                   Case 1:19-cv-00324-TJK Document 12-3  Filed 03/20/19 Page 135 of 135




https://mail.google.com/mail/u/0/#inbox/FMfcgxwBVqTdJJSCGFSNLJFCkSDCFLzg?projector=1&messagePartId=0.1   1/1
